 



Exhibit 10.17

EDGEWATER OFFICE PARK
601 Edgewater Drive
Wakefield, MA 01880

OFFICE LEASE

EPSILON DATA MANAGEMENT, INC. as Tenant

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

          Description   Page  
ARTICLE I REFERENCE DATA
    1  
 
       
1.1 SUBJECTS REFERRED To
    1  
1.2 EXHIBITS
    4    
ARTICLE II PREMISES; TERM; RENT
    5  
 
       
2.1 PREMISES AND EXCLUSIONS
    5  
2.2 APPURTENANT RIGHTS
    7  
2.3 RESERVATIONS
    7  
2.4 TERM
    8  
2.5 ANNUAL FIXED RENT
    10  
2.6 ADDITIONAL RENT — OPERATING EXPENSES AND TAXES
    10  
2.7 ELECTRICITY
    14  
 
       
ARTICLE III CONSTRUCTION
    15  
 
       
3.1 LANDLORD WORK
    15  
3.2 TENANT WORK
    15  
3.3 ENTRY BY TENANT PRIOR TO TERM COMMENCEMENT DATE
    16  
 
       
ARTICLE IV LANDLORD’ S COVENANTS
    16  
 
       
4.1 LANDLORD’S COVENANTS
    16  
4.2 INTERRUPTION
    18  
4.3 INSURANCE AND INDEMNIFICATION
    19  
 
       
ARTICLE V TENANT’S ADDITIONAL COVENANTS
    20  
 
       
5.1 MAINTENANCE AND REPAIR
    20  
5.2 USE, WASTE AND NUISANCE
    20  
5.3 COMPLIANCE WITH LAW
    21  
5.4 RULES AND REGULATIONS
    22  
5.5 SAFETY APPLIANCES
    22  
5.6 INDEMNIFICATION AND INSURANCE
    22  
5.7 TENANT’S PROPERTY
    23  
5.8 ENTRY FOR REPAIRS AND INSPECTIONS
    23  
5.9 ASSIGNMENT, SUBLETTING
    24  
5.10 ALTERATIONS
    25  
5.11 SURRENDER
    26  
5.12 PERSONAL PROPERTY TAXES
    26  
5.13 SIGNS
    26  
 
       
ARTICLE VI CASUALTY AND TAKING
    27  
 
       
6.1 DAMAGE By FIRE OR CASUALTY
    27  
6.2 CONDEMNATION — EMINENT DOMAIN
    28  
6.3 EMINENT DOMAIN AWARD
    29  
 
       
ARTICLE VII DEFAULT
    29  
 
       
7.1 TERMINATION FOR DEFAULT OR INSOLVENCY
    29  
7.2 REIMBURSEMENT OF LANDLORD’S EXPENSES
    30  
7.3 DAMAGES
    30  

 



--------------------------------------------------------------------------------



 



          Description   Page  
7.4 MITIGATION
    31  
7.5 CLAIMS IN BANKRUPTCY
    31  
7.6 INTEREST ON UNPAID AMOUNTS
    31  
7.7 LATE FEE
    31  
7.8 VACANCY DURING LAST TWO MONTHS
    32  
7.9 WAIVER OF TRIAL BY JURY
    32  
 
       
ARTICLE VIII MISCELLANEOUS
    32  
 
       
8.1 HOLDOVER
    32  
8.2 ESTOPPEL CERTIFICATES
    33  
8.3 NOTICE
    33  
8.4 LANDLORD’S RIGHT To CURE
    33  
8.5 SUCCESSORS AND ASSIGNS
    33  
8.6 BROKERAGE
    34  
8.7 WAIVER
    34  
8.8 ACCORD AND SATISFACTION
    34  
8.9 REMEDIES CUMULATIVE
    34  
8.10 PARTIAL INVALIDITY
    35  
8.11 WAIVERS OF LIABILITY AND SUBROGATION
    35  
8.12 ENTIRE AGREEMENT
    35  
8.13 No AGREEMENT UNTIL SIGNED
    35  
8.14 TENANT’S AUTHORIZED REPRESENTATIVE
    35  
8.15 NOTICE OF LEASE
    36  
8.16 TENANT As BUSINESS ENTITY
    36  
8.17 INTENTIONALLY OMITTED
    36  
8.18 FINANCIAL STATEMENTS
    36  
8.19 MISCELLANEOUS PROVISIONS
    36  
8.20 PRIOR LEASE REIMBURSEMENT
    37  
8.21 GUARANTY
    37  
 
       
ARTICLE IX LANDLORD’S LIABILITY AND ASSIGNMENT FOR FINANCING
    38  
 
       
9.1 LANDLORD’S LIABILITY
    38  
9.2 ASSIGNMENT OF RENTS
    38  
 
       
ARTICLE X SUBORDINATION AND NON- DISTURBANCE
    39  
 
       
ARTICLE XI PARKING
    40  
 
       
11.1 GENERAL
    40  
11.2 EMPLOYEE PARKING
    41  
11.3 PATRON PARKING
    41  
 
       
ARTICLE XII ROOF SPACE
    42  
 
       
12.1 GPS ANTENNA
    42  
 
       
ARTICLE XIII BACK-UP GENERATOR
    43  
 
       
13.1 BACK-UP GENERATOR
    43  

 



--------------------------------------------------------------------------------



 



INDEX OF DEFINED TERMS

                     
A
          Indemnitees     22  
 
                   
 
                37  
Additional Rent
    10     L        
Annual Fixed Rent
    2              
Automobile Parking Area
    41     Land     3  
 
                   
B
          Landlord     1, 34  
 
                   
 
          Landlord Failure     19  
Base Complex Operating Expenses
    13     Landlord’s Complex Operating Expenses     13  
Base Operating Expenses per Square Foot of
          Landlord’s Operating Expenses     11  
Rentable Floor Area
    3     Landlord’s Taxes     13  
Base Taxes per Square Foot of Rentable Floor Area
    3     Landlord’s Address     1  
 
          Lease Year     2  
 
                   
Broker
    4              
Building
    3              
Business Day
    37     0        
 
                   
C
          Offered Space     6  
 
                   
Complex
    3     Outside Restoration Date     27  
Construction Manual
    15     p        
Controllable Operating Expenses
    13              
 
                   
E
          Permitted Transfer     24  
 
                   
 
          Permitted Uses     4  
Encumbrance
    24     Premise Address     2  
Estimated Term Commencement Date
    2     Premises     4  
Expansion Market Rent
    6     Prior Lease Reimbursement     3  
Extension Term
    8     Public Liability Insurance     4  
 
                   
F
          R        
 
                   
Fair Market Rent
    9     Rent     11  
Financing Party
    39     Rent Commencement Date     2  
First Offered Space
    6     Rentable Floor Area of Building     3  
Force Majeure
    18     Rentable Floor Area of Premises     4  
 
                   
G
          Rooftop Installation Area     42  
 
                   
 
          Rooftop License     42  
Generator Rent
    45     T        
GPS Antenna
    42              
GPS Rent
    43     Tenant     1, 34  
Ground Installation Area
    44     Tenant Work     15  
Ground License
    44     Tenant’s Initial Construction     16  
Guarantor
    4, 30, 38     Tenant’s Pro Rata Share of Landlord’s Complex        
 
                   
H
          Operating Expenses     13  
 
                   
 
          Tenant’s Authorized Representative     4  
Hazardous Substances
    20     Tenant’s Notice Address     1  
Hours of Operation
    17     Term Commencement Date     2  
 
                   
I
          Term Expiration Date     2  

 



--------------------------------------------------------------------------------



 



                     
 
          Transferees     24  
 
                   
Improvement Allowance
    3     Transfers     24  

 



--------------------------------------------------------------------------------



 



EDGEWATER OFFICE PARK
601 Edgewater Drive
Wakefield, MA 01880

LEASE dated July 30, 2002
ARTICLE I

REFERENCE DATA

     1.1 SUBJECTS REFERRED TO

     Each reference in this Lease to any of the following subjects shall be
construed to incorporate the data stated for that subject in this Article I.

     
LANDLORD:
  601 Edgewater LLC
 
   
LANDLORD’S ADDRESS:
  P. O. Box 54929

  225 Wyman Street

  Waltham, Massachusetts 02454-9249

  Attention: Real Estate Manager
 
   
TENANT:
  EPSILON DATA MANAGEMENT, INC., a Delaware corporation
 
   

  Prior to Term Commencement Date:
TENANT’S NOTICE ADDRESS:
   
 
   

  The Relizon Company 2200

  East Monument Street

  Dayton, Ohio 45402

  Attention: Timothy Smiley
 
   

  With a copy to:
 
   

  CRESA Partners

  700 SW Taylor Street

  Suite 222

  Portland, OR 97205

  Attention: Craig Reinhart
 
   

  After Term Commencement Date:
 
   

  The Premises Address (set forth below)
 
   

  With copies to:
 
   

  The Relizon Company

-1-



--------------------------------------------------------------------------------



 



     

  2200 East Monument Street

  Dayton, Ohio 45402

  Attention: Timothy Smiley
 
   

  CRESA Partners

  700 SW Taylor Street

  Suite 222

  Portland, OR 97205

  Attention: Craig Reinhart
 
   
PREMISES ADDRESS:
  601 Edgewater Drive

  Wakefield, Massachusetts 01880
 
   
ESTIMATED TERM
   
COMMENCEMENT DATE
  May 1, 2003
 
   
TERM COMMENCEMENT DATE:
  As defined in Section 2.4
 
   
RENT COMMENCEMENT DATE:
  The date one (1) month following the Term Commencement Date.  
TERM EXPIRATION DATE:
  The last day of the 10th Lease Year subject to extension as set forth in
Section 2.4.1.
 
   
LEASE YEAR:
  Each Lease Year shall consist of twelve (12) calendar months beginning with
the Term Commencement Date, except that if the Term Commencement Date is not the
first day of a calendar month, then Lease Year 1 shall include the partial month
at the beginning of the Term in addition to the following twelve (12) calendar
months, and the Annual Rent for Lease Year 1 shall be proportionately increased.
 
   
ANNUAL FIXED RENT:
   

                                              Rent Per Square Foot of          
            Premises Rentable   Lease Year   Annual Fixed Rent     Monthly Fixed
Rent     Floor Area  
1-3
  $ 2,079,609.00     $ 173,300.75     $ 21.50  
4-7
  $ 2,127,972.00     $ 177,331.00     $ 22.00  
8-10
  $ 2,418,150.00     $ 201,512.50     $ 25.00  

-2-



--------------------------------------------------------------------------------



 



             
BASE OPERATING EXPENSES
PER SQUARE FOOT OF
RENTABLE FLOOR AREA:
  Annual Operating Expenses per square foot of Rentable Floor Area for the
calendar year 2004, adjusted to reflect the fully assessed tax value at 95%
occupancy.        
 
           
BASE TAXES PER
SQUARE FOOT OF RENTABLE FLOOR
AREA:
  Landlord’s Taxes per square foot of Rentable Floor Area for the fiscal year
2004 (July 1, 2003 – June 30, 2004), adjusted to reflect 95% occupancy.        
 
           
IMPROVEMENT ALLOWANCE
  $40.00 per square foot of Rentable Floor Area of the Premises ($3,939,480)
plus (x) the cost of a concrete pad for Tenant’s Emergency Generator up to a
maximum amount of $5,000 and (y) the cost of seven (7) security card readers to
be installed for the Premises.        
 
           
PRIOR LEASE REIMBURSEMENT:
  $500,000.00        
 
           
LAND:
  The land upon which the Building is situated including parking areas, garages,
drives, walks, landscaped areas and other common areas serving the Building.    
   
 
           
COMPLEX:
  A two-building project comprised of the Building and a proposed building to be
constructed at 701 Edgewater Drive, Wakefield, Massachusetts.        
 
           
BUILDING:
  The entire building known and numbered as 601 Edgewater Drive, Wakefield, MA
01880 and all other improvements on the Land.        
 
           
RENTABLE FLOOR
AREA OF BUILDING
  Conclusively agreed to be 154,010 square feet. In the event of any material
change to the Building, the change in Rentable Floor Area shall be reasonably
agreed upon by the parties using the ANSI/BOMA Z65.1 – 1966 method of
measurement, except that only one-half of the area of the cafeteria shall be
included in the calculation of Rentable Floor Area.        

-3-



--------------------------------------------------------------------------------



 



             
PREMISES:
  The space delineated on Exhibit A-1.        
 
           
RENTABLE FLOOR AREA
OF PREMISES:
  Conclusively agreed to be 96,726 square feet located on Floors 1 and 3-5
(excluding Fitness Center). In the event of any changes to the dimensions of the
Premises, the change in Rentable Floor Area shall be reasonably agreed upon by
the parties using the ANSI/BOMA Z65.1 – 1966 method of measurement, except that
only one-half of the area of the cafeteria shall be included in the calculation
of Rental Floor Area.        
 
           
PERMITTED USES:
  General Office Uses        
 
           
GUARANTOR:
  The Relizon Company, a Delaware corporation        
 
           
PUBLIC LIABILITY INSURANCE:
  $     5,000,000.00        
 
           
BROKER:
  CRESA Partners, Trammell Crow Company, and R.M. Bradley & Co., Inc.        
 
           
TENANT’S AUTHORIZED
           
REPRESENTATIVE:
  Mr. Timothy Smiley        

1.2 EXHIBITS
The following is a list of Exhibits attached to this Lease.

     
Exhibit A-1:
  Plan of Premises      
Exhibit A-2:
  Plan of First Offer Space      
Exhibit A-3:
  Plan showing Walkway      
Exhibit B:
  Initial Construction      
Exhibit C-1:
  Landlord’s Cleaning Specifications      
Exhibit C-2:
  Heat and Air Conditioning Specification      
Exhibit D:
  Rules and Regulations      
Exhibit E:
  (Intentionally Omitted)      
Exhibit F:
  Confirmation of Lease Commencement      
Exhibit G:
  Guaranty

-4-



--------------------------------------------------------------------------------



 



Exhibit H. Data Room and Fitness Room Fixtures

ARTICLE II

PREMISES; TERM; RENT

2.1 PREMISES AND EXCLUSIONS

               Landlord hereby leases to Tenant and Tenant hereby leases from
Landlord the Premises. The Premises exclude parking areas, common areas and
facilities of the Building, including without limitation exterior faces of
exterior walls, the common stairways and stairwells, entranceways and any lobby
and courtyard areas, elevators and elevator wells, fan rooms, electric and
telephone closets, janitor closets, freight elevator vestibules, and pipes,
ducts, conduits, wires and appurtenant fixtures serving other parts of the
Building (exclusively or in common) and other common areas and facilities. If
the Premises include less than the entire rentable area of any floor, then the
Premises also exclude the common corridors, elevator lobby and toilets located
on such floor. The Premises shall include the area shown as “Fitness Center” on
Exhibit A-I, which shall be used on an exclusive basis by Tenant as a fitness
area and for no other purpose. Landlord shall provide, at its expense, mirrors
and appropriate heating, ventilation, and air-conditioning for the Fitness
Center. Tenant shall provide, at its expense, all other equipment and facilities
for the Fitness Center and shall be responsible for the use and operation of the
Fitness Center. The area of the Fitness Center shall not be included in the
Rentable Floor Area of the Premises for purposes of calculating Annual Fixed
Rent or Additional Rent for Landlord’s Operating Expenses and Taxes, but Tenant
shall pay any other charges under this Lease which are applicable to the Fitness
Center (such as electricity). If at any time Tenant (due to modifications of
this Lease, the exercise of rights of recapture by Landlord, or otherwise) no
longer leases at least one-half of the Building, Landlord after notice to Tenant
shall have the right to exclude the Fitness Center from the Premises and operate
the Fitness Center as a common amenity for Tenant and others, and if at any time
Tenant no longer leases at least one-third of the Building then Landlord after
notice to Tenant may exclude the Fitness Center from the Premises and shall have
no obligation to provide this amenity for Tenant. Notwithstanding the foregoing,
Tenant shall have the right, by notice to Landlord no later than thirty
(30) days after receipt of Landlord’s notice, to elect to supersede Landlord’s
decision to exclude the Fitness Center from the Premises or to convert the
Fitness Center to a common amenity, but if Tenant exercises this election, the
rentable area of the Fitness Center shall be added to the Rentable Square
Footage of the Premises and appropriate adjustments shall be made to the Annual
Fixed Rent and Additional Rent in order that the Fitness Center shall be
included in the Premises in determining the amounts owed by Tenant from that
point forward. If Landlord exercises its right set forth above and Tenant does
not elect to supersede the exercise of that right, Tenant shall be relieved from
any further responsibility for the use and operation of the Fitness Center and
shall have the right to remove all equipment and fixtures that it has placed or
installed in the Fitness Center.

     This Lease is subject to all easements, restrictions, agreements, and
encumbrances of record to the extent in force and applicable. Landlord
represents that such title matters do not and will not materially affect
Tenant’s use of the Premises as permitted under this Lease.

-5-

 



--------------------------------------------------------------------------------



 



     2.1.1 RIGHT OF FIRST OFFER FOR CONTIGUOUS SPACE

     Simultaneously with any offer to lease or any portion of certain premises,
as shown on Exhibit A-2 (the” First Offer Space”), to any third party, Landlord
shall offer to lease such space (the “Offered Space”) to Tenant at the Expansion
Market Rent (defined below) and except as otherwise specified herein on the same
terms and conditions as this Lease, provided however, that (a) if there are less
than three (3) Lease Years left in the Term at the time Landlord is offering to
lease the Offered Space, Tenant may lease the Offered Space only if Tenant has,
and irrevocably exercises, an Extension Option set forth in Section 2.4.1 for
the Premises so that the Offered Space shall be leased by Tenant for more than a
three (3) year term, (b) the Offered Space shall be leased by Tenant in its “as
is” condition with such tenant improvement allowances, free rent, or other
concessions as are then being offered generally for comparable space in
comparable properties in the “Metro-North” area, (c) the figures for Base
Operating Expenses and Base Taxes applicable to the Offered Space shall be the
actual amounts (adjusted to 95% occupancy) for the calendar year and fiscal
year, respectively, in which the Offered Space is to be delivered to Tenant, and
(d) Tenant may elect to lease either the Offered Space or, at Tenant’s option,
the entire First Offer Space to the extent that the same is not then under lease
to other tenants or the subject of active lease negotiations following an offer
to Tenant under this Section 2.1.1. Any tenant or occupant of the Offered Space
from time to time, any affiliate thereof, or Thomas Gregory Associates to the
extent of its rights to lease a portion (approximately 3,000 square feet) of
such space as of the date hereof shall not be considered a “third-party” for
purposes of this Section 2.1.1, and Landlord shall be free to lease the Offered
Space to any of the foregoing without offering the same to Tenant.

     Any offer by Landlord under this Section 2.1.1 may be accepted by Tenant by
written notice given within ten (10) Business Days, as defined in Section 8.19,
of delivery of Landlord’s offer. If Tenant does not timely accept Landlord’s
offer, then Tenant’s rights under this Section 2.1.1 shall be deemed
conclusively waived by Tenant with respect to the next lease of the Offered
Space provided that the next such lease of the Offered Space is entered into
within twelve (12) months after Tenant’s failure to accept Landlord’s offer, and
Landlord shall have no further obligation to offer the Offered Space to Tenant
before next leasing the same to a third party occurring within such twelve
(12) month period, but this Section 2.1.1 shall apply to any other lease of
First Offer Space. The first lease of each portion of the First Offer Space
entered into by Landlord with another tenant shall include a right of Landlord,
at Landlord’s expense, to relocate the Tenant’s Premises to other comparable
space in the Building or the Complex, provided (i) after the initial lease of
each portion of the First Offer Space, Landlord shall have no obligation to
include a relocation right in subsequent leases of the same space, and
(ii) Landlord shall have no obligation to Tenant to relocate any other tenant
from the First Offer Space (any such relocation to be negotiated in the
discretion of the parties if relocation space is available). In the event that
Tenant accepts any offer by Landlord under this section, the leasing of such
Offered Space and the rent therefor shall be documented by an Amendment to this
Lease. Tenant’s rights under this Section 2.1.1 shall be rendered void, at
Landlord’s election, if Tenant is in default beyond any applicable notice or
grace period at the time Landlord offers any space to a third party or at the
time Tenant’s lease of any Offered Space under this Section 2.1.1 would
otherwise commence.

     “Expansion Market Rent” shall mean the then prevailing market rate for a
five (5) year lease of office space in the greater “Metro-North” area comparable
to the Offered Space in terms of location within a building, finish, age,
building quality and amenities for a tenant of equal size and financial strength
as Tenant, under terms and conditions substantially the same as those on which
Tenant shall have the right to lease the Offered Space. If Landlord and Tenant
have not agreed, in writing, on the Expansion Market Rent for the Offered Space
within fourteen (14) days after Tenant accepts Landlord’s offer, then at the
request of either party Expansion Market Rent for the Offered Space shall be
determined in accordance with the arbitration procedure set forth in
Section 2.4.1 for the determination of Fair Market Rent.

-6-

 



--------------------------------------------------------------------------------



 



     If Tenant exercises its rights under this Section 2.1.1, Landlord shall use
reasonable efforts to deliver the Offered Space as set forth in Landlord’s
offer. Landlord’s failure to deliver, or delay in delivering, all or any part of
the Offered Space by reason of Force Majeure, as such term is defined in
Section 4.2, and including continued occupancy of any such Offered Space by any
occupant thereof shall not give rise to any liability of Landlord, shall not
alter Tenant’s obligation to accept such Offered Space when delivered, shall not
constitute a default of Landlord, and shall not affect the validity of the
Lease.

     This Section 2.1.1 shall not be construed to grant to Tenant any rights or
interest in any space in the Building and any claims by Tenant alleging a
failure of Landlord to comply herewith shall be limited to claims for monetary
damages and Tenant may not assert any rights in any space nor file any lis
pendens or similar notice with respect thereto.

     2.2 APPURTENANT RIGHTS

     Tenant shall have, as appurtenant to the Premises, rights to use in common
(subject to reasonable rules of general applicability to tenants and other users
of the Building from time to time made by Landlord of which Tenant is given
written notice): (a) the common lobbies, corridors, stairways, elevators and
loading platform, and the pipes, ducts, conduits, wires and appurtenant meters
and equipment serving the Premises in common with others; (b) common driveways
and walkways necessary for access to the Building; (c) if the Premises include
less than the entire rentable floor area of any floor, the common toilets,
corridors and elevator lobby on such floor and serving the Premises; (d) the
roof of the Building for telecommunications antennae; (e) a location on the
ground reasonably designated by Landlord adjacent to the Building for a
generator; and (f) all other areas or facilities in the Building from time to
time intended for general use by Tenant, other Building tenants, and Landlord,
subject to reasonable rules from time to time made by Landlord of which Tenant
is given notice. Tenant shall have the right, in common with all other tenants
of the Building, to use the parking areas serving the Building without charge,
on a first-come, first-served basis as set forth in Article 11 hereof. Nothing
contained in the Lease shall prohibit or otherwise restrict Landlord from
changing, from time to time, without notice to Tenant, the location, layout or
type of such parking areas, provided that Landlord shall not substantially
reduce the number of parking spaces available for use of tenants of the
Building, and provided that any changes shall be consistent with the
requirements of Article 11 hereof.

     2.3 RESERVATIONS

     Landlord reserves the right from time to time, with telephonic notice and
without unreasonable (except in emergency) interruption of Tenant’s use: (a) to
install, use, maintain, repair, replace and relocate for service to the Premises
and other parts of the Building, or either, pipes, ducts, conduits, wires and
appurtenant fixtures, wherever located in the Premises or the Building and
(b) to alter or relocate any other common facility, including without limitation
any lobby and courtyard areas. Installations, replacements and relocations
referred to in clause (a) above shall be located as far as practicable in the
central core area of the Building, above ceiling surfaces, below floor surfaces
or within perimeter walls of the Premises.

-7-



--------------------------------------------------------------------------------



 



     2.4 TERM

          (a) If the Term Commencement Date is a date certain agreed upon by the
parties at the time of execution of this Lease, the Term Commencement Date shall
be as set forth in Section 1.1 and the Term shall begin at 12:01 a.m. on such
date and shall end at 12:00 midnight on the Term Expiration Date set forth in
Section 1.1 or on such earlier date pursuant to the provisions of this Lease;
otherwise, the following provisions shall govern.

          (b) If the Term Commencement Date is not a date certain, the Term
shall begin at 12:01 a.m. on the earlier to occur of the following (i) or (ii),
which date shall be the “Term Commencement Date,” and shall end at 12:00
midnight on the Term Expiration Date set forth in Section 1.1 or on such earlier
date pursuant to the provisions of this Lease.

               (i) The date Tenant enters into possession of all or any portion
of the Premises for the conduct of its business. (The event described in the
prior sentence shall not be deemed to occur by virtue of the installation or
testing of computers or other equipment or the installation of other property of
Tenant in the Premises.)

     (ii) May 1, 2003, or if later, the date of substantial completion of
Tenant’s Initial Construction, provided, however, that the extension of the Term
Commencement Date beyond May 1, 2003, shall be applicable only if and to the
extent that the completion of Tenant’s Initial Construction is delayed beyond
May 1, 2003, as a result of Force Majeure, as such term is defined in
Section 4.2, and/or delays caused by the action or inaction of Landlord and
provided that as a condition of such extension Tenant shall give notice to
Landlord upon learning of the event of Force Majeure or Landlord delay and
Tenant shall use all commercially reasonable efforts to substantially complete
Tenant’s Initial Construction as soon as possible. The May 1, 2003 date in this
clause (ii) shall also be extended one day for each day, if any, more than
60 days after the date of this Lease until Landlord has completed construction
of the demising walls for the Premises.

Upon request by Landlord, Tenant shall execute a memorandum or other
documentation setting forth the Term Commencement Date, as determined hereunder
by Landlord.

          (c) Subject to delay caused by Force Majeure, as such term in defined
in Section 4.2, or caused by action or inaction of Landlord, Tenant shall
endeavor, in good faith, to have the Premises ready for Tenant’s occupancy on
the Estimated Term Commencement Date. Tenant’s failure to have the Premises
ready for Tenant’s occupancy on the Estimated Term Commencement Date, for any
reason, shall not give rise to any liability of Tenant hereunder, shall not
constitute Tenant’s default, shall not affect the validity of this Lease, and
shall have no effect on the beginning or end of the Term as otherwise determined
hereunder or on Tenant’s obligations associated therewith except to the extent
that the Term Commencement Date may be delayed pursuant to Section 2.4(b )(ii).

          2.4.1 EXTENSION OPTION. Tenant shall have the option to extend the
Term for two (2) additional five (5) year extension terms (each an “Extension
Term”) by notice given to Landlord at least nine (9) months before the Term
Expiration Date. Tenant’s election shall be exercised, and Annual Fixed Rent for
the Extension Term determined, as set forth below. If Tenant fails timely to
exercise its option for any Extension Term, Tenant shall have no further
extension rights hereunder.

     Tenant’s option so to extend the Term shall be void, at Landlord’s
election, if Tenant is in default beyond any applicable notice or grace period
at the time Tenant elects to extend the Term or at

-8-

 



--------------------------------------------------------------------------------



 



the time the Term would expire but for such extension. The extension of the Term
shall be applicable to the entire Premises and Tenant shall have no right to
extend the Term for only a portion of the Premises. During the Extension Term,
if any, all provisions of this Lease shall apply except that Tenant shall have
no further option to extend the Term after the last Extension Term.

     During the Extension Term, Tenant shall pay Annual Fixed Rent equal to
ninety five percent (95%) of the then prevailing market rate (the “Fair Market
Rent”) for a five (5) year lease of office space in the greater “Metro-North”
area comparable to the Premises in terms of location within a building, finish,
age, building quality and amenities for a tenant of equal size and financial
strength as Tenant, under terms and conditions substantially the same as those
of this Lease as though then available for single occupancy for the Permitted
Uses (or any higher and better use then being made by Tenant) in “as-is”
condition or such better condition in which Tenant is required to maintain the
Premises.

     Landlord shall notify Tenant of its estimate of the Fair Market Rent within
ten (10) days after Tenant exercises the applicable extension option. Tenant
shall have the option to accept or reject by written notice Landlord’s estimate,
or to withdraw its exercise of the extension option, in any case within fourteen
(14) days following delivery of Landlord’s estimate. Tenant’s failure to respond
within such period shall be deemed to constitute rejection of Landlord’s
estimate. In the event Tenant rejects Landlord’s estimate then the Fair Market
Rent shall be arbitrated in accordance with the following procedure.

     Each of Landlord and Tenant, within twenty (20) days after notice by Tenant
disputing Landlord’s estimate of the Fair Market Rent, shall appoint as an
arbitrator an MAl appraiser with at least ten (10) years experience as an
appraiser of office buildings in the Greater Boston area, including first class
suburban office buildings, and shall give notice of such appointment to the
other party. If either Landlord or Tenant shall fail timely to appoint an
arbitrator, the other may apply to the Boston office of the American Arbitration
Association (lfAAAIf) for appointment of such an arbitrator five (5) Business
Days, as such term is defined in Section 8.19, after notice of such failure to
the delinquent party if such arbitrator has not then been appointed. The two
arbitrators shall, within five (5) Business Days after appointment of the second
arbitrator, appoint a third arbitrator who shall be similarly qualified. If the
two arbitrators are unable to agree timely on the selection of the third
arbitrator, then either arbitrator on behalf of both may request such
appointment from the Boston office of the AAA. The arbitration shall be
conducted in accordance with the commercial arbitration rules of the AAA insofar
as such rules are not inconsistent with the provisions of this Lease (in which
case the provisions of this Lease shall govern). The arbitrators shall be
charged to reach a majority written decision in accordance with the standards
for the Fair Market Rent as provided in this Section 2.4.1, within twenty
(20) days after the third arbitrator is appointed, by selecting either of the
final estimates of the Fair Market Rent provided by Landlord and Tenant at the
commencement of the hearing. The arbitrators shall have no authority or
jurisdiction to make any other determination of such amount. The cost of the
arbitration (exclusive of each party’s witness and attorneys fees, which shall
be paid by such party) shall be borne equally by the parties. If the AAA shall
cease to provide arbitration for commercial disputes in Boston, the second or
third arbitrator, as the case may be, shall be appointed by any successor
organization providing substantially the same services, and in the absence of
such an organization, by a court of competent jurisdiction under the arbitration
act of The Commonwealth of Massachusetts.

     If Landlord should delay in giving the notice which begins the valuation
procedures of this Section 2.4.1, or if the process should otherwise be delayed
for any reason, then such procedures shall nevertheless remain in effect and be
applicable when and as invoked with respect to Annual Fixed Rent

-9-

 



--------------------------------------------------------------------------------



 



payable during the Extension Term; but until such procedures are completed,
Tenant shall pay on account of Annual Fixed Rent at the rate established for
Annual Fixed Rent for the last twelve (12) months of the Term (and upon Fair
Market Rent being established, Tenant shall pay the same within ten (10) days of
such determination, retroactively to the beginning of the Extension Term). Each
party shall bear the costs of the arbitrator selected by it and shall share
equally in the costs of the third arbitrator selected in accordance herewith.
The parties shall adjust for over or under payments within twenty (20) days
after the decision of the arbitrators is announced.

Promptly after the Annual Fixed Rent is determined for the Extension Term,
Landlord and Tenant shall enter into an amendment of this Lease confirming the
extension of the Term and the new rate for Annual Fixed Rent.

     2.5 ANNUAL FIXED RENT

     Tenant covenants and agrees to pay the Annual Fixed Rent in Section 1.1 to
Landlord in advance in equal monthly installments on the Rent Commencement Date
(if not the first day of a month) and thereafter on the first day of each
calendar month during the Term. All payments shall be due without billing or
demand and without deduction, setoff or counterclaim except as otherwise
provided in this Lease. Tenant shall make payment for any portion of a month at
the beginning or end of the Term. All payments shall be payable to Landlord at
Landlord’s address, as specified in Section 1.1, or to such other entities at
such other places as Landlord may from time to time designate.

     Without limiting the foregoing, except as expressly set forth in this Lease
Tenant’s obligation so to pay Rent (as hereinafter defined) shall not be
discharged or otherwise affected by any law or regulation now or hereafter
applicable to the Premises, or any other restriction on Tenant’s use, or any
casualty or taking, or any failure by Landlord to perform any covenant contained
herein, or any other occurrence except as otherwise provided expressly in this
Lease; and except as expressly set forth in this Lease, Tenant waives all rights
now or hereafter existing to terminate or cancel this Lease or quit or surrender
the Premises or any part thereof, or to assert any defense in the nature of
constructive eviction to any action seeking to recover Rent.

     2.6 ADDITIONAL RENT — OPERATING EXPENSES AND TAXES

          2.6.1 ADDITIONAL RENT — GENERAL COVENANT. Commencing on the first
anniversary of the Term Commencement Date, Tenant covenants and agrees to pay to
Landlord, as “Additional Rent”, (i) an amount equal to the product of (a) the
Rentable Floor Area of the Premises and (b) the excess (if any) of Landlord’s
Operating Expenses per square foot of Rentable Floor Area of the Building over
Base Operating Expenses per square foot of Rentable Floor Area of the Building,
(ii) an amount equal to the product of (a) the Rentable Floor Area of the
Premises and (b) the excess (if any) of Landlord’s Taxes per square foot of
Rentable Floor Area of the Building over Base Taxes per square foot of Rentable
Floor Area of the Building, provided that if less than the Total Rentable Floor
Area of the Building is occupied at any time during such period, Landlord may
extrapolate those variable components of Landlord’s Operating Expenses (i.e.,
those components that vary based on the level of occupancy of the Building) and
Landlord’s Taxes as though the Total Rentable Floor Area of the Building had
been ninety-five percent (95%) occupied at all times during such period, and
(iii) any other charges payable by Tenant to Landlord under this Lease. The term
“Rent” as used in this Lease shall mean Annual Fixed Rent and Additional Rent as
set forth in this Lease. Appropriate adjustments shall be made for any portion
of a year at the beginning or end of the Term.

-10-

 



--------------------------------------------------------------------------------



 



          2.6.2 PAYMENT. Additional Rent for Operating Expenses and Taxes under
this Section 2.6 shall be paid for any portion of a month following the first
anniversary of the Term Commencement Date and thereafter in monthly installments
on the first day of each calendar month in amounts reasonably estimated by
Landlord for the then current calendar year. Landlord may from time to time
revise such estimates based on available information relating to Landlord’s
Operating Expenses and Taxes or otherwise affecting the calculation hereunder.
Within ninety (90) days after the end of each calendar year, Landlord will
provide Tenant with an accounting of Landlord’s Operating Expenses and Taxes and
other data necessary to calculate Additional Rent hereunder for such calendar
year prepared in reasonable “line item” detail, and consistently maintained from
year to year in accordance with generally accepted accounting principles. Upon
issuance thereof, there shall be an adjustment between Landlord and Tenant for
the calendar year covered by such accounting to the end that Landlord shall have
received the exact amount of Additional Rent due hereunder. Any overpayments by
Tenant hereunder shall be (a) credited against the next payments of Annual Fixed
Rent and Additional Rent due under this Section 2.6 or (b) refunded in cash to
Tenant if the overpayment relates to the calendar year in which the Term ends,
provided there are no outstanding amounts due Landlord under this Lease at such
time. Any underpayments by Tenant shall be due and payable within thirty
(30) days of delivery of Landlord’s statement. With respect to the calendar year
in which the Term ends, the adjustment shall be pro rated for the portion of the
year included in the Term, but shall take place nevertheless at the times
provided in the preceding sentences. Landlord may revise its accounting of
Landlord’s Operating Expenses and Taxes until, but not after, the last day of
the next calendar year after the calendar year covered by the accounting and in
such event there shall be a further credit or payment as set forth above. In the
event of any such revision after Tenant’s audit rights under Section 2.6.6 have
expired, Tenant shall have the right, for 30 days, following receipt of the
revised accounting, to review Landlord’s books and records relevant to the
revision and dispute the revision in accordance with Section 2.6.6.

          2.6.3 “LANDLORD’S OPERATING EXPENSES” — DEFINITION. “Landlord’s
Operating Expenses” means all customary costs of Landlord in owning, servicing,
operating, managing, maintaining, and repairing the Building, Land, and all
improvements thereon and providing services to tenants including, without
limitation, the costs of the following: (i) supplies, materials and equipment
purchased or rented that are not considered capital items, total wage and salary
costs paid to, and all contract payments made on account of, all persons
(excluding management personnel above the level of property manager) engaged in
the operation, maintenance, security, cleaning and repair of the Building and
Land, including Social Security, old age and unemployment taxes and reasonable
so-called “fringe benefits”; (ii) building services furnished to tenants of the
Building at Landlord’s expense (including the types of services provided to
Tenant pursuant to Section 4.1 hereof) and maintenance and repair of and
services provided to or on behalf of the Building performed by Landlord’s
employees or by other persons under contract with Landlord; (iii) utilities
consumed and expenses incurred in the operation, maintenance and repair of the
Building including, without limitation, oil, gas, electricity to the extent not
directly reimbursed by Tenant or other tenants (and excluding all electricity to
tenants in their premises if Tenant is directly responsible for payment under
this Lease on account of electricity consumed by Tenant), water, sewer and snow
removal; (iv) casualty, liability and other insurance of types customarily
carried by institutional owners of comparable properties or required by any
mortgagee, and unreimbursed costs incurred by Landlord without fault by Landlord
or any tenant which are subject to a reasonable insurance deductible; (v) costs
of operating any cafeteria, other food service facility, or physical fitness
facility for use of tenants generally (net of all income derived therefrom); and
(vi) management fees not to exceed 3.5% of gross rental income. If Landlord,
acting reasonably, installs a new or replacement capital item for the purpose of
complying with any building code or other law, regulation, or legal requirement
(but only to the extent not in effect or generally enforced as of the

-11-

 



--------------------------------------------------------------------------------



 



date of this Lease), complying with requirements of any insurer, or reducing
costs for the operation of the Building, the cost of such item amortized on a
straight line basis over a reasonable period (with interest at the rate equal to
the Prime Rate as published in The Wall Street Journal or comparable financial
publication reasonably selected by Landlord) shall be included in Landlord’s
Operating Expenses (but if the item is for the purpose of reducing costs of
operations, no more than the estimated savings).

     Landlord’s Operating Expenses shall not include any costs or expenses
incurred by Landlord in the construction and development of the Building or
other buildings in the Complex including construction for tenants; payments of
principal, interest or other charges on mortgages; salaries of executives or
principals of Landlord (except as the same may be reflected in the management
fee for the Building or attributable to actual Building operations); costs
incurred in connection with the making of repairs or replacements which are the
obligation of another tenant or occupant of the Building or relate to the
maintenance or repair of unoccupied tenant space; advertising, marketing,
promotional, public relations or brokerage fees, commissions or expenditures;
interest or penalties for any or failed payments by Landlord under any contract
or agreement; costs (including, within limitation, attorneys’ fees and
disbursements) incurred in connection with any judgment, settlement or
arbitration award resulting from any negligence or willful misconduct of
Landlord or its agents; costs of electricity or utilities furnished directly to
any premises of other tenants of the Building where such utility is separately
metered to the Premises or Tenant pays a separate charge therefor; costs
incurred in connection with Landlord’s preparation, negotiation, dispute
resolution and/or enforcement of leases, including court costs and attorneys’
fees and disbursements in connection with any summary proceeding to dispossess
any other tenant, or incurred in connection with disputes with prospective
tenants, leasing agents, purchasers or mortgagees; costs of repairs, restoration
or replacements occasioned by fire or other casualty (in excess of reasonable
insurance deductible amounts but deductible amounts shall be excluded also if
the fire or casualty is the fault of Landlord or any tenant), or caused by the
exercise of the right of eminent domain; legal and other professional fees
relating to matters which are excluded from Operating Expenses for the Building;
the cost to make improvements, alterations and additions to the Building which
are required in order to render the same in compliance with laws, rules, orders,
regulations and/or directives as in effect and generally enforced as of the date
of this Lease; the cost of environmental monitoring, compliance, testing and
remediation performed in, on, about and around the Building or the Land except
as provided in Section 5.2 hereof; depreciation; amounts other than the
management fee specified above paid to subsidiaries or affiliates of Landlord
for services rendered to the Building to the extent such amounts exceed the
competitive costs for delivery of such services were they not provided by such
related parties; management, administrative or similar costs of any association
of which the Building or the Complex is a part other than reasonable costs for
actual services provided by third parties not affiliated with Landlord for
office park common expenses such as landscaping and maintenance and repair of
roadways and signage; and expenditures for new or replacement capital items
other than those which are permitted above. Landlord’s Operating Expenses shall
also exclude 50% of the unreimbursed costs incurred by Landlord in operating a
cafeteria or other food service facility in the Complex. Also, in no event shall
the total amount of all “Controllable Operating Expenses” for any calendar year
after 2003 (adjusted to 95% occupancy) exceed 106% of the total amount of
Controllable Operating Expenses for the prior calendar year, adjusted to 95%
occupancy, and further no new cost items shall be included in Operating Expenses
subsequent to December 31,2004 unless (i) the cost item is approved by Tenant,
(ii) Base Operating Expenses are adjusted to include a reasonable estimate of
the cost of the item as if it was provided during calendar year 2004, or
(iii) the item is required to comply with any building code, or other law,
regulation or legal requirement to the extent not in effect or generally
enforced on the date of this Lease. Landlord

-12-

 



--------------------------------------------------------------------------------



 



shall have no obligation to provide any new service or facility not provided in
calendar year 2004 under this Lease unless the cost thereof is approved by
Tenant under (i) or is described in (iii) above.

     “Controllable Operating Expenses” shall mean utilities, taxes, insurance,
snow removal, and costs approved by Tenant (such approval not to be unreasonably
withheld, conditioned or delayed) to comply with any building code or other law,
regulation, or legal requirement to the extent not in effect or generally
enforced on the date of this Lease.

          2.6.4 “LANDLORD’S TAXES” — DEFINITION. ”Landlord’s Taxes” means all
taxes, assessments and similar charges assessed or imposed on the Land for the
then current fiscal year by any governmental authority attributable to the
Building and the parking garage (including personal property associated
therewith). The amount of any special taxes, special assessments and agreed or
governmentally imposed “in lieu of tax” or similar charges shall be included in
Landlord’s Taxes for any year but shall be limited to the amount of the
installment of such special tax, special assessment or such charge required to
be paid during or with respect to the year in question. Landlord’s Taxes include
expenses, including fees of attorneys, appraisers and other consultants,
incurred in connection with any efforts to obtain abatements or reduction or to
avoid increases in Landlord’s Taxes for any year wholly or partially included in
the Term, whether or not successful and whether or not such efforts involved
filing of actual abatement applications or initiation of formal proceedings.
Landlord’s Taxes exclude income taxes of general application and all estate,
succession, inheritance and transfer taxes. If at any time during the Term there
shall be assessed on Landlord, in addition to or lieu of the whole or any part
of the ad valorem tax on real or personal property, a capital levy or other tax
on the gross rents or other measures of building operations, or a governmental
income, franchise, excise or similar tax, assessment, levy, charge or fee
measured by or based, in whole or in part, upon building valuation, gross rents
or other measures of building operations or benefits of governmental services
furnished to the Building, then any and all of such taxes, assessments, levies,
charges and fees, to the extent so measured or based, shall be included within
the term Landlord’s Taxes, but only to the extent that the same would be payable
if the Building and Land were the only property of Landlord.

          2.6.5 COMPLEX OPERATING EXPENSES. If and to the extent Landlord incurs
Landlord’s Operating Expenses and Taxes with respect to the entire complex
(“Landlord’s Complex Operating Expenses”), Landlord may, but shall not be
obligated to, calculate Landlord’s Complex Operating Expenses separately from
other Landlord’s Operating Expenses and, in any case, Tenant shall pay as
Additional Rent in the manner prescribed below, Tenant’s pro rata share of any
increase in Landlord’s Complex Operating Expenses over the “Base Complex
Operating Expenses”, which are defined as Landlord’s actual Operating Expenses
for the Complex for the first full calendar year in which the Complex is fully
constructed. “Tenant’s Pro Rata Share of Landlord’s Complex Operating Expenses”
is calculated by dividing the Rentable Floor Area of the Premises by the
rentable square foot area of the Complex. The separate calculation of Landlord’s
Complex Operating Expenses and Tenant’s Pro Rata Share thereof shall not cause
those expenses to be excluded from the determination of Tenant’s maximum
liability for increases in Controllable Operating Expenses pursuant to
Section 2.6.3 nor prevent adjustment of the base year figure for new cost items
after December 31,2004 to the extent provided above in Section 2.6.3.

     If at any time during the Term, Landlord provides special services (i.e.,
services not made available to tenants generally) only with respect to portions
of the Building or portions of the Complex or incurs other Operating Expenses
allocable to portions of the Building or Complex alone, then such Operating
Expenses (to the extent in excess of a base year amount reasonably applicable to
those expenses) shall be charged entirely to those tenants, including Tenant, of
such portions, notwithstanding

-13-

 



--------------------------------------------------------------------------------



 



the provisions hereof referring to Tenant’s Pro Rata Share. If, during any
period for which Landlord’s Operating Expenses are being computed, less than all
of the Building or the Complex is occupied by tenants, or if Landlord is not
supplying all tenants with the services being supplied hereunder, Operating
Expenses (as well as the applicable base year amounts) shall be reasonably
estimated and extrapolated by Landlord to determine the Operating Expenses that
would have been incurred if the Building (or the Complex, with respect to
Landlord’s Complex Operating Expenses) were ninety-five percent (95%) occupied
for such year and such services were being supplied to all tenants, and such
estimated and extrapolated amount shall be deemed to be Landlord’s Operating
Expenses for such period. This paragraph shall not be construed to obligate
Tenant for increases in Controllable Operating Expenses above the maximum
established in Section 2.6.3.

          2.6.6 AUDIT RIGHTS. At the request of Tenant at any time within three
(3) years after Landlord delivers Landlord’s accounting statement of Landlord’s
Operating Expenses and Taxes to Tenant, Tenant (at Tenant’s expense) shall have
the right to have an independent certified public accountant (an “examiner”)
examine Landlord’s books and records applicable to Landlord’s Operating Expenses
and Taxes and that may include an examination of the books and records
applicable to Base Operating Expenses for the calendar year 2004. Such right to
examine the records shall be exercisable: (a) upon reasonable advance notice to
Landlord and at reasonable times during Landlord’s business hours; (b) only
during the three (3) year period following Tenant’s receipt of Landlord’s
statement of the actual amount of Landlord’s Operating Expenses and Taxes for
the applicable calendar year; (c) not more than once each calendar year; and
(d) as concerns the Base Operating Expenses, not more than once during the Term,
and only until December 31,2007. Landlord’s statement of Operating Expenses and
Taxes shall be deemed conclusive except as to items specifically disputed in
writing by notice from Landlord to Tenant given with three (3) years after
Landlord delivers the statement to Tenant. Tenant shall pay all costs of the
audit unless Tenant is found to have overpaid Additional Rent for Operating
Expenses and Taxes by more than 3% for the year in question. In no event shall
Tenant propose, nor shall Landlord ever be required to approve, any examiner of
Tenant who is being paid on a contingent fee basis.

     As a condition precedent to performing any such examination of Landlord’s
books and records, Tenant and its examiners shall be required to execute and
deliver to Landlord an agreement in form acceptable to Landlord agreeing to keep
confidential any information that they discover about Landlord or the Building
in connection with such examination. Without limiting the foregoing, such
examiners shall also be required to agree that they will not represent any other
tenant in the Building in connection with examinations of Landlord’s books and
records for the Building unless said tenant(s) have retained said examiners
prior to the date of the first examination of Landlord’s books and records
conducted by Tenant pursuant to this Section 2.6.6 and have been continuously
represented by such examiners since that time. Notwithstanding any prior
approval of any examiners by Landlord, Landlord shall have the right to rescind
such approval at any time if in Landlord’s reasonable judgment the examiners
have breached any confidentiality undertaking to Landlord or any other landlord
or cannot provide acceptable assurances and procedures to maintain
confidentiality.

     2.7 ELECTRICITY

     Landlord shall furnish to Tenant throughout the Term electricity for the
operation of lighting fixtures, and 120 volt current for the operation of normal
office fixtures and equipment to an average design load of seven (7) watts per
sf, but excluding any high energy consumption equipment. Landlord shall furnish
building power, for the operations of tenant equipment and data centers to a
minimum load of 850KV A. Tenant covenants and agrees to pay as Additional Rent
the cost of such electricity, which

-14-

 



--------------------------------------------------------------------------------



 



shall be separately metered and billed to Tenant monthly. The “powering” of the
Building HV AC system shall be included as part of Landlord’s Operating
Expenses.

     Tenant covenants and agrees that Landlord shall in no event be liable or
responsible to Tenant for any loss, damage or expense which Tenant may sustain
or incur if either the quality or character of electrical service is changed by
the utility provider or is no longer suitable for Tenant’s requirements. Tenant
covenants and agrees that at all times its use of electric current shall never
exceed the capacity of existing feeders to the Building or the risers or wiring
or installation of the Building.

ARTICLE III

CONSTRUCTION

     3.1 LANDLORD WORK

          3.1.1 GENERAL. The Premises are being leased in their broom-clean,
“as- is” condition without representation or warranty by Landlord except as
expressly set forth in this Lease, and Landlord shall not be required to perform
any work in connection with Tenant’s occupancy of the Premises. Notwithstanding
the foregoing, Landlord shall construct a walkway and entrance to the Building
(“Landlord Work”) as shown on Exhibit A-3 attached to this Lease prior to the
Term Commencement Date. The cost of the Landlord Work and the demising of the
Premises shall be a Landlord expense and not charged against the Improvement
Allowance set forth in Section 1.1. By not later than 120 days after the date of
this Lease, Landlord at its expense shall cause its architect to prepare the
proposed plans and specifications for the Landlord Work. Such plans shall comply
with all applicable laws and codes and shall include sufficient detail to
properly coordinate the Landlord Work with Tenant’s Initial Construction and
shall be subject to Tenant’s prior approval (which shall not be unreasonably
withheld, conditioned or delayed). Landlord also agrees to complete the demising
of the Premises within sixty (60) days after the date of this Lease.

     3.2 TENANT WORK

          3.2.1 GENERAL. All work, including demolition, additions, alterations,
installations or improvements to be made by Tenant (“Tenant Work”) in, to or
about the Premises shall be made only in accordance with the requirements of
Landlord’s construction manual (“Construction Manual”), a copy of which shall be
provided to Tenant on request and may be modified by Landlord from time to time.

          3.2.2 PAYMENT FOR TENANT WORK. Subject to the payment of the
Improvement Allowance by Landlord, Tenant shall pay, within ten (10) days after
request, the entire cost of all Tenant Work so that the Premises shall always be
free of liens for labor or materials. If any mechanic’s lien (which term shall
include all similar liens relating to the furnishing of labor and materials) is
filed against the Premises or the Building or any part thereof which is claimed
to be attributable to Tenant, its agents, employees or contractors, Tenant shall
promptly discharge the same by payment or filing any necessary bond within ten
(10) days after Tenant has notice (from any source) of such mechanic’s lien.

          3.2.3 TENANT’S INITIAL CONSTRUCTION. Tenant at Tenant’s expense
subject to payment of the Improvement Allowance by Landlord shall perform all
Tenant Work considered

-15-

 



--------------------------------------------------------------------------------



 



necessary or desirable by Tenant to make the Premises ready for Tenant’s
occupancy (“Tenant’s Initial Construction”) in accordance with the provisions of
Exhibit B.

     3.3 ENTRY BY TENANT PRIOR TO TERM COMMENCEMENT DATE

     At appropriate times throughout the construction of Tenant’s Initial
Construction, Tenant or any agent, employee or independent contractor of Tenant
shall have the right to enter the Premises prior to the Term Commencement Date
to perform such work or decoration as is to be performed by, or under the
direction or control of, Tenant. In addition to access during construction,
Tenant shall be granted a forty- five (45) day period of access to the Premises,
commencing forty-five (45) days prior to the Term Commencement Date or such
earlier date with Landlord’s consent, at no charge to provide installation of
furniture systems, wiring, cabling, telephones and other personal property and
trade fixtures in preparation for Tenant’s occupancy. Such rights of entry shall
be deemed a license from Landlord to Tenant, and entry thereunder shall be at
the sole risk of Tenant and subject to all the terms of this Lease, including
but not limited to Section 5.6, except for the obligation to pay Rent.

ARTICLE IV

LANDLORD’S COVENANTS

     4.1 LANDLORD’S COVENANTS

          4.1.1 BUILDING SERVICES. Landlord shall furnish services, utilities,
facilities and supplies set forth in this Section 4.1.1 and in Exhibits C-l and
C-2. Exhibits C-l and C-2 are intended to add detail to the provisions of the
main body of the Lease, and in case of conflict, the provisions of the main body
of the Lease shall control. Landlord’s obligations include without limitation,
the maintenance, repair and replacement of the base building HVAC, sprinkler,
smoke detection and fire alarm systems and other equipment and facilities
necessary to supply the services contemplated in this Section 4.1.1 and Exhibits
C-l and C-2. Tenant may obtain additional services, utilities, facilities and
supplies from time to time upon reasonable advance request or Landlord may
furnish the same without request if Landlord reasonably determines and notifies
the Tenant that Tenant’s use or occupancy of the Premises necessitates the same
(for example where the condition of the Premises necessitates additional
cleaning services), and, in either case, the cost of the same at reasonable
rates from time to time established by Landlord shall constitute Additional
Rent, payable upon demand.

               4.1. I.1 WATER CHARGES. Landlord shall furnish hot and cold water
for ordinary office cleaning, toilet, lavatory and drinking purposes. If Tenant
requires, uses or consumes water for any other purpose, Landlord may assess
Tenant reasonable charges for additional water.

               4.1.1.2 ACCESS AND ELEVATOR SERVICE. Tenant shall have access to
its Premises 24 hours per day, 7 days per week, subject to Landlord’s reasonable
security requirements. Landlord shall provide necessary non-exclusive elevator
facilities on Mondays through Fridays excepting legal holidays in the state in
which the Building is located from 7:00 a.m. to 6:00 p.m. and on Saturdays from
8:00 a.m. to 1:00 p.m. (such hours on such days being referred to as “Hours of
Operation”) and have at least one (1) elevator serving the Premises in operation
available for Tenant’s non-exclusive use at all other times.

-16-

 



--------------------------------------------------------------------------------



 



               4.1.1.3 CLEANING. Landlord shall cause the common areas and the
office areas of the Premises to be kept reasonably clean provided the same are
maintained and kept in good order by Tenant. Landlord shall provide trash
removal services in accordance with Exhibit D. Cleaning standards shall be in
accordance with Exhibit C-1.

               4.1.1.4 HEAT AND AIR-CONDITIONING. Landlord shall, through the
Building heating and air-conditioning system, furnish to and distribute in the
Premises reasonable levels of heat during the Hours of Operation of the normal
heating season and reasonable levels of air conditioning during the Hours of
Operation of the normal cooling season when air conditioning may reasonably be
required for the comfortable occupancy of the Premises by Tenant.
Notwithstanding the foregoing, Landlord shall not be required to furnish heat
and air-conditioning in the Premises in excess of the capacity of the equipment
installed in the Building, provided that such equipment shall be sufficient to
meet the Heat and Air Conditioning Specification attached as Exhibit C-2. If
Tenant requests Landlord to provide heat or air conditioning beyond the Hours of
Operation, Tenant shall pay Landlord therefor at rates reasonably established by
Landlord from time to time to reimburse Landlord’s costs (as of the date hereof
such rate is estimated to be $35 per floor per hour). If Tenant requires
additional air-conditioning for business machines, meeting rooms or other
purposes, or because of occupancy or unusual electrical loads, any additional
air-conditioning units, chillers, condensers, compressors, ducts, piping and
other equipment and facilities will be installed and maintained by Landlord at
Tenant’s sole cost, but only to the extent that the same are compatible with the
Building and its mechanical systems.

               4.1.1.5 ENERGY CONSERVATION. Tenant agrees to cooperate with
Landlord and to abide by all Building regulations which Landlord may, from time
to time, prescribe for the proper functioning and protection of the heating and
air-conditioning systems and in order to maximize the effect thereof and to
conserve heat and air-conditioning. Notwithstanding anything to the contrary in
this Section 4.1.1 or otherwise in this Lease, Landlord may institute such
policies, programs and measures as may be in Landlord’s reasonable judgment
necessary, required or expedient for the conservation or preservation of energy
or energy services, or as may be necessary to comply with applicable codes,
rules, regulations or standards.

               4.1.1.6 IDENTIFICATION CARDS. Landlord may, in its sole
discretion, require that identification cards be utilized and/or displayed at
such times as Landlord determines necessary for the security of the Building and
tenants and occupants thereof and may establish or change the form of such cards
at any time and from time to time, including requiring photographic or other
identification of all parties utilizing the Building. Landlord shall provide
Tenant any such identification cards. Tenant shall take reasonable steps to
safeguard the security of said cards and shall, if the loss or theft of any such
card shall be brought to its attention, promptly notify Landlord thereof. Card
replacements or any additional cards requested by Tenant shall be furnished to
Tenant at the Tenant’s cost. Landlord reserves the right, in its sole discretion
acting in good faith, to deny access to all or any portion of the Building to
any person who fails to produce proper identification or otherwise presents a
safety hazard to the Building or any tenant or occupant thereof and Landlord
shall have no liability to Tenant or any other party as a result thereof so long
as Landlord acted in good faith.

               4.1.1.7 CAFETERIA. Landlord shall provide a cafeteria in the
Complex serving breakfast and lunch for employees and visitors of Tenant and
other occupants. As provided in Section 2.6.3, Landlord’s Operating Expenses
shall exclude 50% of the unreimbursed costs incurred by Landlord in operating
the cafeteria.

-17-

 



--------------------------------------------------------------------------------



 



          4.1.2 REPAIRS. Except as otherwise provided in this Lease, and except
for repairs to items referred to below necessitated by Tenant’s act or neglect
(which shall be Tenant’s repair obligation under Section 5.1), Landlord shall
make such repairs to the roofs, exterior walls, exterior windows (except if such
damage or repair is necessitated by the Tenant’s negligence or willful
misconduct), floor slabs, core walls, and common areas and facilities in the
Building as may be necessary to keep them in good condition comparable to office
buildings of similar type in the area. All repairs to the roof, foundation and
structure of the Building shall be performed at Landlord’s sole expense (and
shall not be considered Landlord’s Operating Expenses). Landlord shall also
maintain the parking areas, grounds, landscaping, drives, sidewalks and other
exterior elements of the Land, Building and Complex in good condition,
comparable to other office complexes of similar type in the area.

          4.1.3 QUIET ENJOYMENT. Landlord covenants that Tenant, on paying the
Rent and performing the tenant obligations in this Lease, shall peacefully and
quietly have, hold and enjoy the Premises, free from any claim by Landlord or
persons claiming under Landlord, but subject to all of the terms and provisions
hereof, provisions of law and rights of record to which this Lease is or may
become subordinate. This covenant is in lieu of any other so-called quiet
enjoyment covenant, either express or implied.

     4.2 INTERRUPTION

     Landlord shall not be liable to Tenant for any compensation or reduction of
Rent by reason of inconvenience or annoyance or for loss of business arising
from the necessity of Landlord or its agents entering the Premises for any of
the purposes authorized in this Lease or for repairing the Premises or from
repairs by Landlord of any portion of the Building however the necessity may
occur. In case Landlord is prevented or delayed from diligent construction of
improvements, making any repairs, alterations or improvements, or furnishing any
services or performing any other covenant or duty to be performed on Landlord’s
part, by reason of strike or other labor trouble, fire or other casualty,
governmental preemption of priorities or other controls in connection with a
national or other public emergency, or inability to obtain fuel, supplies, or
labor despite reasonable efforts, or unusually adverse weather conditions, or
unforeseen subsurface conditions, or acts of God war or terrorism, or delays in
the making of repairs which are due to government regulation or delays in
obtaining insurance, or any other cause whether similar or dissimilar beyond
Landlord’s reasonable control collectively and individually (“Force Majeure”
which term shall have the same meaning in relation to the performance of Tenant
Work by Tenant, except that “Tenant” shall be substituted for “Landlord”),
Landlord shall not be liable to Tenant therefor, nor, except as otherwise
provided in Section 6.1, shall Tenant be entitled to any abatement or reduction
of Rent by reason thereof, nor shall the same give rise to a claim in Tenant’s
favor that such failure constitutes actual or constructive, total or partial,
eviction from the Premises. In no event shall Landlord be liable for indirect or
consequential damages arising out of any default by Landlord. Notwithstanding
the foregoing, Landlord shall use reasonable efforts to prevent or minimize the
effect of any interruption of Tenant’s business caused by any of the foregoing.

     Landlord reserves the right to stop any service or utility system, when
necessary by reason of accident or emergency, or until necessary repairs have
been completed; provided, however, that in each instance of stoppage, Landlord
shall exercise reasonable diligence to eliminate the cause thereof. Except in
case of emergency repairs, Landlord will give Tenant reasonable advance notice
of any contemplated stoppage and will use reasonable efforts to avoid
unnecessary interruption of Tenant’s use of the Premises by reason thereof.

-18-

 



--------------------------------------------------------------------------------



 



     The foregoing notwithstanding, if Landlord fails for any reason within
Landlord’s control to provide any service to be supplied by (or perform any
obligation to be performed by) Landlord under the Lease which is necessary for
Tenant’s reasonable use of the Premises (such as HVAC, elevator service,
electricity, water, or structural repairs, including repairs of leaks from
outside the Premises) (“Landlord Failure”), and Tenant is unable to use the
Premises on account of such failure, Tenant shall be entitled to a proportional
abatement of Annual Fixed Rent and Additional Rent based on the portion of the
Premises which cannot be used by Tenant. This abatement shall begin on the fifth
(5th) consecutive Business Day from Tenant’s written notice to Landlord of
Landlord Failure. The abatement shall end when the services are restored
sufficiently to permit use of the Premises. Furthermore, if due to Landlord
Failure Tenant is unable to use more than twenty percent (20%) of the Premises
and such Landlord Failure continues thirty (30) days from Tenant’s written
notice to Landlord of Landlord Failure, Tenant may elect to terminate this Lease
by written notice to Landlord.

     4.3. INSURANCE AND INDEMNIFICATION

          4.3.1 PROPERTY INSURANCE. Landlord agrees to maintain throughout the
Term, with companies licensed and approved to write insurance in the state in
which the Building is located, property insurance against direct physical loss
or damage to the Building on an “all risks,” agreed amount basis in an amount
equal to the physical replacement cost of the Building. Landlord shall not be
required to carry insurance with respect to any property that Tenant is required
to insure pursuant to Section 5.6. Landlord shall have the right to obtain such
insurance coverage from Factory Mutual Insurance Company or any successor
thereto.

          4.3.2 LIABILITY INSURANCE. Throughout the Term, Landlord agrees to
maintain in a responsible company or companies liability insurance against
claims, demands or actions for injury, death, and property damage in amounts not
less than Three Million Dollars ($3,000,000) in the aggregate. Certificates of
insurance under this Section 4.3.2 shall be provided upon Tenant’s reasonable
request.

          4.3.3 INDEMNIFICATION. Landlord shall save Tenant, its mortgagees,
managers, directors, officers, members, trustees, agents, employees, property
management companies, attorneys, independent contractors, invitees, and any
other parties designated by Tenant from time to time (collectively, the “Tenant
Indemnitees”) harmless and indemnified (and shall defend the Indemnitees with
counsel reasonably approved by the Indemnitees) against any claim, loss or cost,
whether in law or equity, and/or arising in whole or in part out of any injury,
loss, theft or damage to any person or property (x) while on, in or about the
parking areas and facilities of the Building available for use by Tenant and
other tenants (“Common Areas”), or out of any condition within the Common Areas,
except to the extent due to the negligence or willful misconduct of the Tenant
Indemnitees or (y) anywhere if occasioned by any negligence or willful
misconduct of Landlord or of employees, agents, managers, officers, directors,
members, trustees or independent contractors of Landlord.

-19-

 



--------------------------------------------------------------------------------



 



ARTICLE V

TENANT’S ADDITIONAL COVENANTS

     5.1 MAINTENANCE AND REPAIR

     Except for damage by fire or casualty and reasonable wear and tear, Tenant
shall at all times keep the Premises clean, neat and in as good repair, order
and condition as the same are at the beginning of the Term or may be put in
thereafter. The foregoing shall include without limitation Tenant’s obligation
to maintain floors and floor coverings, to paint and repair walls and doors, to
replace and repair ceiling tiles, interior glass (and exterior glass if such
damage or repair is necessitated by the Tenant’s negligence or willful
misconduct), lights and light fixtures, drains and the like, and clean the
Premises to the extent such cleaning is not to be performed by Landlord pursuant
to Exhibit C-l.

     5.2 USE, WASTE AND NUISANCE

     Throughout the Term, Tenant shall use the Premises for the Permitted Uses
only, and shall not use the Premises for any other purpose. Tenant shall not
injure, overload, deface or commit waste in the Premises or any part of the
improvement on the Land, nor permit the emission therefrom of any objectionable
noise, light or odor, nor use or permit any use of the Premises which is
improper, offensive, contrary to law or ordinance or which is liable to
invalidate or increase the premium for any insurance on the.Building or its
contents or which is liable to render necessary any alterations or additions in
the Building, nor obstruct in any manner any portion of the Building. If
Tenant’s use of the Premises results in an increase in the premium for any
insurance on the Building or the contents thereof (or would result in such an
increase if the Landlord were not self-insuring), Landlord shall notify Tenant
of such increase and Tenant shall pay same as Additional Rent. Tenant may not
without Landlord’s consent install in the Premises any pay telephones, vending
machines, water fountains, refrigerators, sinks or cooking equipment provided
that Landlord’s consent will not be unreasonably withheld with respect to items
designed for the convenience of Tenant’s employees which are customary for
office employees if Landlord determines that special venting or other material
renovations are not required in connection therewith.

     Tenant shall not without Landlord’s prior written consent keep, cause or
permit the escape, disposal or release of any substances or materials designated
as, or containing components now or hereafter designated as, hazardous,
dangerous, toxic or harmful and/or subject to regulation under any federal,
state or local law, regulation or ordinance (“Hazardous Substances”) on or about
the Premises or Building or Complex except for ordinary cleaning and office
supplies used and stored in accordance with applicable law. With respect to any
Hazardous Substance stored with Landlord’s consent, Tenant shall: (i) promptly,
timely and completely comply with all federal, state or local governmental
requirements for reporting and record keeping, (ii) within five (5) Business
Days of Landlord’s request, provide evidence satisfactory to Landlord of
Tenant’s compliance with all applicable federal, state or local laws,
regulations or ordinances and comply with all federal, state and local laws,
regulations or ordinances regarding the proper and lawful use, sale,
transportation, generation, treatment and disposal of Hazardous Substances.
Without limitation, Hazardous Substances shall include those described in the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended, 42 U.S.C. §9601 et seq., the Resource Conservation and Recovery Act, as
amended, 42 U.S.C. §6901 et seq., the Massachusetts Hazardous Waste Management
Act, as amended, M.G.L. Chapter 21C, and

-20-

 



--------------------------------------------------------------------------------



 



the Massachusetts Oil and Hazardous Material Release Prevention Act, as amended,
M.G.L. Chapter 2IE, any other applicable state or local laws governing the use,
storage, transportation or disposal of hazardous materials and the regulations
adopted under these acts. In addition, Tenant shall execute affidavits,
representations and the like from time to time at Landlord’s request concerning
Tenant’s best knowledge and belief regarding the presence of Hazardous
Substances on the Premises.

     If any lender or governmental agency shall ever require testing to
ascertain whether or not there has been any release of Hazardous Substances,
then the reasonable costs thereof shall be reimbursed by Tenant to Landlord upon
demand as Additional Rent if such requirement is imposed because of Tenant’s
particular use or activities in the Premises. Any and all reasonable costs
incurred by Landlord and associated with Landlord’s inspections of the Premises
and Landlord’s monitoring of Tenant’s compliance with this Section 5.2,
including Landlord’s attorneys’ fees and costs, shall be Additional Rent and
shall be due and payable to Landlord within ten (10) days of Landlord’s demand.
Tenant shall be fully and completely liable to Landlord (either with or without
negligence) for any and all cleanup costs and expenses and any and all other
charges, expenses, fees, fines, penalties (both civil and criminal) and costs
imposed with respect to Tenant’s use, disposal, transportation, generation
and/or sale of, or Tenant’s causing or permitting the escape, disposal or
release, of any biologically or chemically active or other Hazardous Substance.
In all events, Tenant shall indemnify Landlord as provided in Section 5.6 from
any release of hazardous materials on the Premises occurring while Tenant is in
possession, or elsewhere if caused by Tenant or persons acting under Tenant. The
provisions of this Section 5.2 shall survive the expiration or earlier
termination of this Lease. In the event of a release of Hazardous Substances or
a requirement for testing to ascertain whether or not there has been a release
of Hazardous Substances that is caused by Landlord, and for which Tenant is not
responsible as provided above, then Landlord shall hold Tenant harmless from any
cost, loss or liability relating thereto, including without limitation
attorneys’ fees and costs of defense, and the costs so incurred by Landlord
shall not be considered Landlord’s Operating Expenses.

     5.3 COMPLIANCE WITH LAW

     Tenant shall use the Premises only as permitted under federal, state, and
local laws, regulations and orders applicable from time to time, including
without limitation municipal by-laws, land use and zoning laws, environmental
laws and regulations (as set forth in Section 5.2 above) and occupational health
and safety laws, and shall procure all approvals, licenses and permits necessary
therefor, in each case giving Landlord true and complete copies of the same and
all applications therefor. Tenant shall promptly comply with all present and
future laws applicable to Tenant’s particular use of the Premises (as opposed to
office uses generally) or Tenant’s signs thereon, foreseen or unforeseen, and
whether or not the same necessitate structural or other changes or improvements
to the Premises or interfere with its particular use and enjoyment of the
Premises, and shall comply with all requirements reasonable in light of the use
Tenant is making of the Premises of insurance inspection or rating bureaus
having jurisdiction. Notwithstanding the foregoing, the responsibility for
compliance with any present law or laws pertaining to office uses and/or the
Building generally that require structural or other changes or improvements to
the Premises or the Building shall be borne solely by Landlord, and shall not be
considered Landlord’s Operating Expenses. If Tenant’s use of the Premises
results in any increase in the premium for any insurance carried by Landlord,
then upon Landlord’s notice to Tenant of such increase Tenant shall pay the same
to Landlord within sixty (60) days after demand as Additional Rent. Tenant
shall, in any event, indemnify, save Landlord harmless, and defend from all
loss, claim, damage, cost or expense (including reasonable attorneys’ fees of
counsel of Landlord’s choice against whom Tenant makes no reasonable objection)
on account of Tenant’s failure so to comply with the obligations of this
Section 5.3 (paying the same to Landlord upon demand as Additional Rent). Tenant
shall bear

-21-

 



--------------------------------------------------------------------------------



 



the sole risk of all present or future laws affecting its particular use of the
Premises or appurtenances thereto (as opposed to office uses generally), and
Landlord shall not be liable for (nor suffer any reduction in any rent on
account of) any interruption, impairment or prohibition affecting the Premises
or Tenant’s use thereof resulting from the enforcement of such laws.

     To Landlord’s actual knowledge, as of the Term Commencement Date the Land
and the portions of the Building other than Tenant’s Initial Construction, if
used for general office purposes, will comply in all material respects with
applicable zoning, fire codes, and other federal, state, and local rules,
regulations, law statutes, and ordinances, including, but not limited to, the
Americans with Disabilities Act, and in the event Landlord is notified of any
violation, Landlord will take all measures necessary to comply or cause the
compliance. The foregoing shall exclude Tenant’s Initial Construction, which
shall be Tenant’s responsibility to design and construct.

     5.4 RULES AND REGULATIONS

     Tenant shall conform to all reasonable non-discriminatory rules and
regulations now or hereafter promulgated from time to time by Landlord for the
care and use of the Premises and the Building, including but not limited to the
initial Rules and Regulations set forth in Exhibit D. In the event of any
conflict between this Lease and the Rules and Regulations, the Lease shall
govern.

     5.5 SAFETY APPLIANCES

     Tenant shall keep the Premises equipped with all safety appliances and
permits which, as a result of Tenant’s particular activities, are required by
law or ordinance or any order or regulation of any public authority, shall keep
the Premises equipped at all times with adequate fire extinguishers and other
such equipment reasonably required by Landlord, and, subject to Section 5.10,
shall make all repairs, alterations, replacements, or additions so required as a
result of Tenant’s particular activities. Notwithstanding the foregoing,
Landlord shall provide and be responsible for the maintenance and repair of the
base building, sprinkler, smoke detection, and fire alarm systems.

     5.6 INDEMNIFICATION AND INSURANCE

          5.6.1 INDEMNIFICATION. Tenant shall save Landlord, its mortgagees,
managers, directors, officers, members, trustees, agents, employees, property
management companies, attorneys, independent contractors, invitees, and any
other parties designated by Landlord from time to time (collectively, the
“Indemnitees”) harmless and indemnified (and shall defend the Indemnitees with
counsel reasonably approved by the Indemnitees) against any claim, loss or cost,
whether in law or equity, and/or arising in whole or in part out of any injury,
loss, theft or damage to any person or property while on, in or about the
Premises, or out of any condition within the Premises, except to the extent due
to the negligence or willful misconduct of the Indemnitees, and to any person or
property anywhere occasioned by any negligence or willful misconduct of Tenant
or of employees, agents, managers, officers, directors, members, trustees, or
independent contractors of Tenant or any person acting under Tenant. In addition
to the foregoing, if any person not a party to this Lease shall institute any
other types of action against Tenant in which any of the Indemnitees shall
involuntarily and/or without cause, shall be made a party defendant(s), then
Tenant shall indemnify, hold harmless and defend such Indemnitees (with counsel
reasonably approved by Indemnitees) from all liabilities by reason thereof. This
indemnity shall not require payment as a condition precedent to recovery. Tenant
shall pay all costs and expenses including reasonable attorneys’ fees associated
with enforcement of the provisions of this Section 5.6.1. Landlord may make all
repairs and replacements to the improvements

-22-

 



--------------------------------------------------------------------------------



 



on the Land resulting from acts or omissions of Ten ant’s employees, agents,
managers, officers, directors, members, trustees, or independent contractors or
any other persons acting under Tenant (including damage and breakage occurring
as a result of work performed by or for Tenant and when Tenant’s property is
being moved into or out of the Building) and subject to Section 8.11 Landlord
may recover all costs and expenses thereof from Tenant as Additional Rent. The
provisions of this Section 5.6.1 shall survive the expiration or earlier
termination of this Lease.

          5.6.2 INSURANCE Throughout the Term (and such further time as Tenant
or any person claiming through Tenant occupies any part of the Premises) Tenant
shall maintain in a responsible company or companies licensed in the state in
which the Building is located and approved by Landlord, liability insurance in
form reasonably satisfactory to Landlord, written on an occurrence basis,
insuring Tenant and naming as additional insureds the Indemnitees and other
parties as designated by Landlord or as may be so designated from time to time,
as their respective interests may appear, against all claims, demands or actions
for injury, death, and property damage in amounts not less than. those specified
in Section 1.1 (as such amounts may, from time to time, be reasonably increased
by Landlord). All insurance to be maintained by Tenant under this Section 5.6.2
shall provide that it will not be subject to cancellation, termination, or
change except after at least thirty (30) days’ prior written notice to the
Indemnitees and other parties designated by Landlord. The policy or policies or
a duly executed Evidence of Insurance (ACCORD Form 27) for the same (together
with satisfactory evidence of the payment of the premium thereon if requested by
Landlord) shall be deposited with Landlord and other parties designated by
Landlord at the beginning of the Term and, upon renewals of such policies, not
less than thirty (30) days prior to the expiration of the term of such coverage.
If Tenant fails to comply with any of the foregoing requirements, Landlord may
obtain such insurance on behalf of Tenant and may keep the same in effect, and
Tenant shall pay Landlord, as Additional Rent, the premium cost thereof upon
demand. The provisions of this Section 5.6.2 shall survive the expiration of the
Term or earlier termination of this Lease.

     5.7 TENANT’S PROPERTY

     All furnishings, fixtures, equipment, effects and property of Tenant and of
all persons claiming through Tenant which from time to time may be on the
Premises or elsewhere in the Building or in transit thereto or therefrom shall
be at the sole risk of Tenant and shall be kept insured by Tenant throughout the
term at Tenant’s expense and in prudent amounts, and if the whole or any part
thereof shall be destroyed or damaged by fire, explosion, falling plaster, water
or rain which may leak from any part of the Building or otherwise, or by the
leakage, rupture or bursting of water pipes, steam pipes, or other pipes,
appliances, or plumbing works therein or from the roof, street or sub-surface,
or from any other place, or resulting from dampness, or by theft or from any
other cause whatsoever in the Building, no part of said loss or damage is to be
charged to or be borne by Landlord. The parties acknowledge that damage or
destruction may result from acts of cleaning personnel and employees of other
independent contractors of Landlord working in and around the Premises and that
Tenant shall bear the risk and cost thereof unless Landlord or any of
Indemnitees has been grossly negligent.

     5.8 ENTRY FOR REPAIRS AND INSPECTIONS

     Tenant shall permit Landlord and its agents to enter and examine the
Premises at reasonable times and, if Landlord shall so elect, to make any
repairs or replacements Landlord may deem necessary or desirable, to remove at
Tenant’s expense any alterations, additions, signs, curtains, blinds, shades,
awnings, aerials, flagpoles, or the like not consented to in writing, and
following advance notice to Tenant, to show the Premises to prospective tenants
during the nine (9) months preceding expiration of

-23-

 



--------------------------------------------------------------------------------



 



the Term or second Extension Term if in effect and to prospective purchasers and
mortgagees at all times. In case of an emergency in the Premises or in the
Building, Landlord or its representative may enter the Premises (forcibly, if
necessary) at any time to take such measures as may be needed to deal with such
emergency.

     5.9 ASSIGNMENT, SUBLETTING

     Tenant, voluntary or involuntarily, shall not assign this Lease, or sublet,
license, or convey the Premises or any portion thereof, or permit the occupancy
of all or any portion of the Premises other than by the Tenant (all or any of
the foregoing actions are referred to as “Transfers”) and all or any of
assignees, transferees, licensees, and other such parties are referred to as
“Transferees”) without obtaining, on each occasion, the prior written consent of
the Landlord, which consent shall not be unreasonably withheld, conditioned or
delayed. Tenant also shall not voluntarily or involuntarily mortgage or encumber
the Premises or Tenant’s leasehold interest therein (an “Encumbrance”) without
the prior written consent of Landlord, which consent shall not be unreasonably
withheld, conditioned or delayed so long as the Encumbrance is being made in
connection with a bona fide institution as financing for Tenant’s business. Any
Transfer or Encumbrance without such consent shall be null and void and of no
effect whatsoever. Notwithstanding the provisions of this Section 5.9, this
Lease may be assigned, or the Premises may be sublet, in whole or in part, after
prior notice to Landlord but without consent of the Landlord and without any
termination right of the Landlord being applicable thereto, (a) to any
corporation or other entity into or with which Tenant may be merged or
consolidated or to any corporation or entity to which all or substantially all
of the Tenant’s assets will be transferred, or (b) to any corporation which is
an affiliate, subsidiary, parent or successor of Tenant, provided in all such
cases the surviving corporation or entity shall provide reasonable evidence that
it, along with any guarantor or other party remaining liable under this Lease,
has a creditworthiness at least equal to the net worth of Tenant and the
guarantor or any other liable party as of the date of such corporate
transaction, and (ii) as of the date of this Lease and shall agree in writing
with the Landlord to be bound by all of the terms and conditions of this Lease
(all of the foregoing being referred to as a “Permitted Transfer”). Tenant shall
notify Landlord prior to marketing the Premises or any part thereof for a
Transfer. Tenant’s request for consent to a Transfer shall include a copy of the
proposed Transfer instrument together with a statement of the proposed Transfer
in detail satisfactory to Landlord, together with reasonably detailed financial,
business and other information about the proposed Transferee. Except in the case
of a Permitted Transfer pursuant to clause (a) or (b) above, Landlord shall have
the option (but not the obligation) to terminate the Lease as to the affected
portions of the Premises at no cost to Tenant, with respect to a Transfer of at
least 67% of the Rentable Area of the Premises which Tenant proposes effective
upon the date of the proposed Transfer and continuing for the proposed term
thereof by giving Tenant notice of such termination within thirty (30) days
after Landlord’s receipt of Tenant’s request. Tenant, however, shall have the
right to withdraw such request if Landlord gives Tenant notice of its right to
recapture the Premises. Upon the effective date of Landlord’s recapture, Tenant
shall be released from all subsequently accruing obligations under this Lease
with respect to the portion of the Premises recaptured by Landlord. If Tenant
does make a Transfer (other than a Permitted Transfer under clause (a) or
(b) above) hereunder, and if the aggregate rent and other charges payable to
Tenant under and in connection with such Transfer (including without limitation
any amounts paid for leasehold improvements or on account of Tenant’s costs
associated with such Transfer) exceed the sum if the Rent and other charges
payable hereunder with respect to the space in question and all third party
costs of the Transfer (such as brokerage, legal, and leasehold improvement
costs), Tenant shall pay to Landlord, as Additional Rent, fifty percent (50%) of
the amount of such excess. Such excess shall be paid on a monthly basis, and all
non-recurring costs and payments incurred or collected by Tenant shall be
amortized on a straight line basis over the term of the Transfer in calculating
the amount of each

-24-

 



--------------------------------------------------------------------------------



 



monthly payment. If the amount of rent and other charges payable under a
Transfer is not readily ascertainable, such amount may, at Landlord’s option, be
deemed to equal the fair market rent then obtainable for the space in question.

     Tenant shall pay to Landlord, as Additional Rent, Landlord’s reasonable
legal fees (not to exceed $750 without the approval of Tenant, provided such
figure shall be reasonably adjusted for inflation and for unusually complex
transactions) and other third-party expenses incurred in connection with any
proposed Transfer or Encumbrance, including fees for review of documents and
investigations of proposed Transferees. Notwithstanding any such Transfer, the
original Tenant named herein shall remain directly and primarily obligated under
this Lease.

     If Tenant enters into any Transfer including a Permitted Transfer with
respect to the Premises (or any part thereof), such Transferee shall be liable,
jointly and severally, with Tenant, to the extent of the obligation undertaken
by or attributable to such Transferee, for the performance of Tenant’s
agreements under this Lease (including payment of Rent under the Transfer), and
every Transfer shall so provide, without relieving or modifying Tenant’s
liability hereunder. The foregoing provision shall be self-operative, but in
confirmation thereof, such Transferee shall execute and deliver such instruments
as may be reasonably required by Landlord to acknowledge such liability, and if
such Transferee shall fail to do so within ten (10) days after demand, Tenant
shall be in default hereunder. Landlord may collect Rent from the Transferee and
apply the net amount collected to the Rent and other charges hereunder, but no
such assignment or collection shall be deemed a waiver of the provisions of this
Section 5.9, or the acceptance of the Transferee as a tenant, or a release of
Tenant from direct and primary liability for the further performance of Tenant’s
covenants hereunder. The consent by Landlord to a particular Transfer shall not
relieve Tenant from the requirement of obtaining the consent of Landlord to any
further Transfer.

     5.10 ALTERATIONS

     Tenant shall make no alterations, additions or improvements to the Premises
without the prior written consent of Landlord and only in accordance with the
requirements of Landlord’s Construction Manual. Notwithstanding the foregoing,
after notice to Landlord but without any requirement for Landlord’s consent,
Tenant may perform cosmetic alterations in the Premises which do not affect the
Building’s structure or base building systems and cost no more than Fifty
Thousand and 00/100 Dollars ($50,000.00) in the aggregate for a single project,
provided such alterations are made in accordance with Landlord’s Construction
Manual. Tenant shall obtain all state, local and other necessary permits before
undertaking any such alterations, additions or improvements. Tenant shall carry
such insurance as Landlord shall reasonably require. Any alterations, additions
and improvements to the Premises, except movable furniture and trade fixtures,
shall belong to Landlord. All alterations, additions and improvements to the
Premises shall be at Tenant’s sole cost. If any mechanic’s lien (which term
shall include all similar liens relating to the furnishing of labor and
materials) is filed against the Building which is claimed to be attributable to
Tenant, its agents, employees, contractors, or persons working under Tenant’s
direction or control, then Tenant shall give Landlord immediate notice of such
lien and shall discharge the same by payment or filing any necessary bond within
ten (10) days after Tenant has notice (from any source) of such lien. Landlord’s
approval of the construction documents shall signify Landlord’s consent to the
work shown thereon only and Tenant shall be solely responsible for any errors or
omissions contained therein. Landlord’s approvals under this Section 5.10 shall
not be unreasonably withheld, conditioned or delayed.

-25-

 



--------------------------------------------------------------------------------



 



     5.11 SURRENDER

     At the expiration of the Term or earlier termination of this Lease, without
the requirement of any notice, Tenant shall peaceably surrender the Premises
including all alterations and additions thereto and all replacements thereof,
including carpeting, any water or electricity meters, and all fixtures and
partitions, in any way bolted or otherwise attached to the Premises (which shall
become the property of Landlord) except such alterations and additions as
Landlord shall direct Tenant to remove including cabling (provided, however,
that Tenant shall not be directed to remove Tenant’s Initial Construction or any
subsequent Tenant Work installed with Landlord’s approval unless, at the time of
Landlord’s approval of such Tenant Work, Landlord specifically notified Tenant
that Tenant would be directed to remove that Tenant Work from the Premises at
the expiration of the Term), and Tenant shall leave the Premises and
improvements in the condition in which the same are required to be maintained
under Section 5.1. In no event shall Tenant be required to remove the data room
and fitness room fixtures identified in Exhibit H. Tenant shall, at the time of
termination, remove the goods, effects and fixtures which Tenant is directed or
permitted to remove in accordance with the provisions of this Section 5.11,
making any repairs to the Premises and other areas necessitated by such removal
and leaving the Premises clean and tenantable. Should Tenant fail to remove any
of such goods, effects, and fixtures, Landlord may, after notice, have them
removed forcibly, if necessary, and store any of Tenant’s property in a public
warehouse at the risk of Tenant. If such items are not removed from storage
within thirty (30) days, such items may be sold by any customary methods in
order to pay storage costs and other expenses of Landlord. The expense of such
removal, storage and reasonable repairs necessitated by such removal shall be
borne solely by Tenant or at Landlord’s election reimbursed by Tenant to
Landlord.

     5.12 PERSONAL PROPERTY TAXES

     Tenant shall pay promptly when due all taxes (and charges in lieu thereof)
imposed upon Tenant’s personal property in the Premises, (including, without
limitation, fixtures and equipment), no matter to whom assessed.

     5.13 SIGNS

     No sign, name, placard, advertisement or notice visible from the exterior
of the Premises shall be inscribed, painted or affixed by Tenant on any part of
the Building without the prior written approval of Landlord. All signs or
letterings on doors, or otherwise, approved by Landlord, shall be inscribed,
painted or affixed by a person reasonably approved by Landlord and at the sole
cost and expense of Tenant. Notwithstanding the foregoing; (a) Tenant shall have
the right to install one sign on the exterior of the Building and a monument
sign in front of the Building, all at Tenant’s expense, subject to Landlord’s
prior reasonable approval of the design and location and subject to compliance
with all applicable legal requirements, and (b) Landlord will provide initial
main lobby, building directory, multi-tenant elevator lobby, and entry signage
in Building standard size and location at Landlord’s expense. Subject to
applicable legal requirements, the monument sign shall be approximately 12 feet
long by 4.5 feet high. Tenant shall keep its sign on the Building exterior and
the monument sign in good condition and repair at Tenant’s expense. So long as
Tenant is occupying at least one-half of the Building, no signage for any other
tenant shall be placed on or around the Building, and if Tenant at any time
ceases to occupy at least one-third of the Building then Landlord may terminate
Tenant’s signage rights for the Building exterior and monument sign and remove
Tenant’s exterior and monument signage at Tenant’s expense.

-26-

 



--------------------------------------------------------------------------------



 



ARTICLE VI

CASUALTY AND TAKING

     6.1 DAMAGE BY FIRE OR CASUALTY

     If the Premises or any part thereof shall be damaged by fire or other
casualty required to be insured by Landlord under this Lease, then, subject to
the last paragraph of this Section 6.1, Landlord shall proceed with diligence,
subject to then applicable statutes, building codes, zoning ordinances and
regulations of any governmental authority, and at the expense of Landlord to
repair or cause to be repaired such damage. All such repairs made necessary by
any act or omission of Tenant shall be made at the Tenant’s expense to the
extent that the cost of such repairs does not exceed the deductible amount in
Landlord’s insurance policy (such deductible not to exceed the deductible amount
generally carried at the time by comparable buildings). All repairs to and
replacements of property which Tenant is entitled to remove shall be made by and
at the expense of Tenant. If the Premises or any part thereof shall have been
rendered unfit for use and occupation hereunder by reason of such damage the
Rent or a just and proportionate part thereof, according to the nature and
extent to which the Premises shall have been so rendered unfit, shall be abated
until the Premises (except as to the property which is to be repaired by or at
the expense of Tenant) shall have been restored as nearly as practicable to the
condition in which they were immediately prior to such fire or other casualty.
Landlord shall not be liable for delays in the making of any such repairs which
are due to Force Majeure, nor shall Landlord be liable for any inconvenience or
annoyance to Tenant or injury to the business of Tenant resulting from delays in
repairing such damage.

     Between thirty (30) and sixty (60) days after any casualty, Tenant may
inquire of Landlord as to Landlord’s estimate of the time period necessary to
complete repair of the Premises. Within thirty (30) days after such inquiry,
Landlord shall provide Tenant with Landlord’s architect’s good faith estimate of
the time to complete such repairs and if such estimate (which shall be
non-binding) shall be more than one year from the date of the casualty, then
Tenant may terminate this Lease by notice given to Landlord within thirty
(30) days after Tenant’s delivery of Landlord’s architect’s estimate.

     If Landlord fails to commence repairs as soon as is reasonably practicable
after such damage, and such failure is not due to Force Majeure, and in any
event if Landlord does not commence repairs within ninety (90) days of the
casualty, Tenant may elect to terminate this Lease by notice to Landlord. If
Landlord, having commenced such repair, has not completed the repair of such
damage by the later of (i) one year from the occurrence of such damage, or
(ii) the date given in any Landlord’s architect’s repair period estimate under
the prior paragraph (the later of such dates is referred to below as the
“Outside Restoration Date”), Tenant may elect to terminate this Lease by notice
to Landlord within twenty (20) days of the Outside Restoration Date, the
termination to be effective not less than thirty (30) days after the date on
which such termination notice is received by Landlord. The Outside Restoration
Date shall be extended for up to ninety (90) days on account of delays caused by
Force Majeure. Landlord shall not be liable for any inconvenience or annoyance
to Tenant or injury to the business of Tenant resulting from delays in repairing
the damage, however if the delays continue more than ninety (90) days beyond the
initial Outside Restoration Date, Tenant may elect to terminate this Lease in
the manner provided above.

     If (i) the Premises are so damaged by fire or other casualty (whether or
not insured) at any time during the last thirty (30) months of the Term that the
cost to repair such damage is reasonably

-27-

 



--------------------------------------------------------------------------------



 



estimated to exceed one-third of the total Annual Fixed Rent payable hereunder
for the period from the estimated completion date of repair until the end of the
Term, or (ii) at any time the Building (or any portion thereof, whether or not
including any portion of the Premises) is so damaged by fire or other casualty
(whether or not insured) that substantial alteration or reconstruction or
demolition of the Building (or a portion thereof) shall in Landlord’s judgment
be required (“substantial” damage meaning damage to the extent that the cost of
repair will exceed 50% of the value of the Building prior to the occurrence of
the fire or other casualty), then and in any of such events, this Lease and the
Term hereof may be terminated at the election of Landlord by a notice from
Landlord to Tenant within sixty (60) days, or such longer period as is required
to complete arrangements with any mortgagee regarding such situation, following
such fire or other casualty; provided, however, that in the event Landlord
elects to terminate the Lease pursuant to clause (i) above, such election shall
be null and void if, within thirty (30) days after receipt of Landlord’s
notification, Tenant exercises the right (if available) to extend the Term for
an Extension Term, in which case the time periods under this Section 6.1 for
Landlord to commence and complete repairs shall be continued by thirty
(30) days. The effective termination date pursuant to such notice shall be not
less than thirty (30) days after the day on which such termination notice is
delivered to Tenant. In the event of any termination, the Term shall expire as
though such effective termination date were the date originally stipulated in
Section 1.1 for the end of the Term and the Annual Fixed Rent and Additional
Rent for Operating Expenses and Taxes shall be apportioned as of such date.”

     6.2 CONDEMNATION — EMINENT DOMAIN

     In case during the Term all or any substantial part of the Premises or the
Building are taken by eminent domain or Landlord receives compensable damage by
reason of anything lawfully done in pursuance of public or other authority
affecting all or a substantial part of the Premises or Building, this Lease
shall terminate at Landlord’s election, which may be made (notwithstanding that
Landlord’s entire interest may have been divested) by notice given to Tenant
within ninety (90) days after the election to terminate arises, specifying the
effective date of termination. The effective date of termination specified by
Landlord shall not be less than fifteen (15) nor more than thirty (30) days
after the date of notice of such termination. Unless terminated pursuant to the
foregoing provisions, this Lease shall remain in full force and effect following
any such taking, subject, however, to the following provisions. If in any such
case the Premises are rendered unfit for use and occupation and this Lease is
not terminated, Landlord shall use reasonable diligence (following the
expiration of the period in which Landlord may terminate this Lease pursuant to
the foregoing provisions of this Section 6.2) to put the Premises, or what may
remain thereof (excluding any items installed or paid for by Tenant which Tenant
may be required to remove pursuant to Section 5.11), into proper condition for
use and occupation and adjust proportion of the Annual Fixed Rent and Additional
Rent for Operating Expenses according to the nature and extent of the injury
shall be abated until the Premises or such remainder shall have been put by
Landlord in such condition; and in case of a taking which permanently reduces
the area of the Premises, adjust proportion of the Annual Fixed Rent and
Additional Rent for Operating Expenses shall be abated for the remainder of the
Term.

     If the taking of a part of the Premises substantially and adversely
interferes with Tenant’s ability to continue its business operations then Tenant
may terminate this Lease on written notice to Landlord given not more than
thirty (30) days after such taking and effective on the earlier of: (i) the date
when title vests; (ii) the date Tenant is dispossessed by the condemning
authority; or (iii) sixty (60) days following notice to Tenant of the date when
vesting or dispossession is to occur.

-28-

 



--------------------------------------------------------------------------------



 



6.3 EMINENT DOMAIN AWARD

     Except for Tenant’s relocation expenses or other awards available to Tenant
that do not reduce Landlord’s award (specifically so designated by the court or
authority having jurisdiction over the matter) Landlord reserves to itself any
and all rights to receive awards made for damages to the Premises, the Building
or the leasehold hereby created, or anyone or more of them, accruing by reason
of exercise of eminent domain or by reason of anything lawfully done in
pursuance of public or other authority. Tenant hereby releases and assigns to
Landlord all Tenant’s rights to such awards, and covenants to deliver such
further assignments and assurances thereof as Landlord may from time to time
request, hereby irrevocably designating and appointing Landlord as its
attorney-in-fact to execute and deliver in Tenant’s name and behalf all such
further assignments thereof.

ARTICLE VII

DEFAULT

     7.1 TERMINATION FOR DEFAULT OR INSOLVENCY

     This Lease is upon the condition that:



  (1)   if Tenant shall fail to perform or observe any of Tenant’s covenants,
and if such failure shall continue, (a) in the case of Rent or any sum due
Landlord hereunder, for more than five (5) Business Days after notice, or (b) in
any other case, after notice, for more than thirty (30) days (provided that if
correction of any such matter reasonably requires longer than thirty (30) days
and Tenant so notifies Landlord within twenty (20) days after Landlord’s notice
is given together with an estimate of time required for such cure, Tenant shall
be allowed such longer period, but only if cure is begun and diligently pursued
within such thirty (30) day period and such delay does not cause increased risk
of damage to person or property), or     (2)   if two (2) or more notices under
clause (1) hereof are given in any twelve month period (failure to pay Rent or
any other sum for more than five (5) Business Days after the particular due date
shall have the same effect under this clause (2) as such a notice), or     (3)  
if the leasehold hereby created shall be taken on execution, or by other process
of law, or if any assignment shall be made of Tenant’s property or the property
of any guarantor of Tenant’s obligations hereunder (“Guarantor”) for the benefit
of creditors, or     (4)   if a receiver, guardian, conservator, trustee in
bankruptcy or similar officer shall be appointed by a court of competent
jurisdiction to take charge of all or any part of Tenant’s or the Guarantor’s
property and such appointment is not discharged within sixty (60) days
thereafter or if a petition including, without limitation, a petition for
reorganization or arrangement is filed by Tenant or the Guarantor under any
bankruptcy law or is filed against Tenant or the Guarantor and, in the case of a
filing against Tenant only, the same shall not be dismissed within sixty
(60) days from the date upon which it is filed, then, and in any of said cases,
Landlord may, immediately or at any time thereafter, elect to terminate this
Lease by notice of termination, by entry, or by any

-29-

 



--------------------------------------------------------------------------------



 



     other means available under law and may recover possession of the Premises
as provided herein.

     Upon termination by notice, by entry, or by any other means available under
law, Landlord shall be entitled immediately, in the case of termination by
notice or entry, and otherwise in accordance with the provisions of law to
recover possession of the Premises from Tenant and those claiming through or
under the Tenant. Such termination of this Lease and repossession of the
Premises shall be without prejudice to any remedies which Landlord might
otherwise have for arrears of Rent or for a prior breach, violation or default
of the provisions of this Lease.

     Tenant waives any statutory notice to quit and equitable rights in the
nature of further cure or redemption, and Tenant agrees that upon Landlord’s
termination of this Lease Landlord shall be entitled to re-entry and possession
in accordance with the terms hereof. Landlord may, without notice, store
Tenant’s personal property (and those of any person claiming under Tenant) at
the expense and risk of Tenant or, if Landlord so elects, Landlord may sell such
personal property in accordance with Section 5.11 and apply the net proceeds to
the earliest of installments of Rent or other charges owing Landlord. LANDLORD
AND TENANT WAIVE TRIAL BY JURY IN ANY ACTION TO WHICH THEY ARE PARTIES. Tenant
further agrees that it shall not interpose any counterclaim (other than a
mandatory counterclaim which would otherwise be waived) or set-off in any
summary proceeding or in any action based in whole or in part on non-payment of
Rent. Nothing herein shall preclude Tenant from asserting a right to abatement
under the express terms of this Lease as a defense to a claim of default by
Landlord for non-payment of Rent.

     7.2 REIMBURSEMENT OF LANDLORD’S EXPENSES

     In the case of termination of this Lease pursuant to Section 7.1, Tenant
shall reimburse Landlord for all expenses arising out of such termination,
including without limitation, all costs incurred in collecting amounts due from
Tenant under this Lease (including attorneys’ fees, costs of litigation and the
like); all expenses incurred by Landlord in attempting to relet the Premises or
parts thereof (including advertisements, brokerage commissions, Tenant’s
allowances, costs of preparing space, maintaining or preserving the Premises
after Tenant default, and the like); and all Landlord’s other reasonable
expenditures necessitated by the termination. The reimbursement from Tenant
shall be due and payable immediately from time to time upon notice from Landlord
that an expense has been incurred, without regard to whether the expense was
incurred before or after the termination. The provisions of this Section 7.2
shall survive the expiration or earlier termination of this Lease.

     7.3 DAMAGES

     In the event of the termination of this Lease by Landlord, Landlord may
elect by written notice to Tenant within one year following such termination to
be indemnified for loss of Rent by a lump sum payment representing the then
present value of the amount of Rent which would have been paid in accordance
with this Lease for the remainder of the Term minus the then present value of
the aggregate fair market rent and Additional Rent payable for the Premises for
the remainder of the Term (if less than the Rent payable hereunder), estimated
as of the date of the termination, and taking into account reasonable
projections of vacancy and time required to re-lease the Premises. (For the
purposes of calculating the Rent which would have been paid hereunder for the
lump sum payment calculation described herein, the last full year’s Additional
Rent under Section 2.6 is to be deemed constant for each year thereafter. The
then-current yield on US Treasury Bonds with a ten (10) year maturity shall be
used in calculating present values.) Should the parties be unable to agree on a
fair market rent, the

-30-

 



--------------------------------------------------------------------------------



 



matter shall be submitted, upon the demand of either party, to the Boston,
Massachusetts office of the American Arbitration Association, with a request for
arbitration in accordance with the rules of the Association by a single
arbitrator who shall be an MAl appraiser with at least ten years experience as
an appraiser of major office buildings in the Greater Boston area. The parties
agree that a decision of the arbitrator shall be conclusive and binding upon
them. Should Landlord fail to make the election provided for in this
Section 7.3, Tenant shall indemnify Landlord for the loss of Rent by a payment
at the end of each month which would have been included in the Term,
representing the difference between the Rent which would have been paid in
accordance with this Lease (Annual Fixed Rent under Section 2.5, and Additional
Rent which would have been payable under Section 2.6 to be ascertained monthly)
and the Rent actually derived from the Premises by Landlord for such month (the
amount of Rent deemed derived shall be the actual amount less any portion
thereof attributable to Landlord’s reletting expenses described in Section 7.2
which have not been reimbursed by Tenant thereunder).

     All rights and remedies of Landlord under this Section 7.3 and elsewhere in
this Lease shall be distinct, separate and cumulative, and none shall exclude
any other right or remedy of Landlord set forth in this Lease or allowed by law
or in equity. Tenant’s obligations under this Section 7.3 shall survive the
expiration or earlier termination of the Term.

     7.4 MITIGATION

     In the event the Lease is terminated pursuant to Section 7.1 and Tenant
vacates the Premises, Landlord shall, subject to the provisions of this
Section 7.4, use reasonable efforts to relet the Premises and collect the sums
due to Landlord as a result of such reletting; provided, however, that any
obligation imposed by law upon Landlord to relet the Premises shall be subject
to the reasonable requirements of Landlord to lease other available space in the
Complex prior to reletting the Premises, to high quality tenants and to lease
the Building in a harmonious manner with an appropriate mix of uses, tenants,
floor areas and terms of tenancies, and the like.

     7.5 CLAIMS IN BANKRUPTCY

     Nothing herein shall limit or prejudice the right of Landlord to prove and
obtain in a proceeding for bankruptcy, insolvency, arrangement or
reorganization, by reason of the termination, an amount equal to the maximum
allowed by a statute or law in effect at the time when, and governing the
proceedings in which, the damages are to be proved, whether or not the amount is
greater to, equal to, or less than the amount of the loss or damage which
Landlord has suffered.

     7.6 INTEREST ON UNPAID AMOUNTS

     If any payment of Annual Fixed Rent, Additional Rent, or other payment due
from Tenant to Landlord is not paid when due, then without notice and in
addition to all other remedies hereunder, Tenant shall pay to Landlord interest
on such unpaid amount equal to one and one-half percent (1.5%) of the amount in
question for each month and for each part thereof during which said delinquency
continues; provided, however, in no event shall such interest exceed the maximum
amount permitted to be charged by applicable law.

     7.7 LATE FEE

     If any payment of Annual Fixed Rent, Additional Rent, or other payment due
from Tenant to Landlord is not paid when due, then Landlord may, at its option,
in addition to all other remedies

-31-

 



--------------------------------------------------------------------------------



 



hereunder, impose a late charge on Tenant equal to five percent (5%) of the
amount in question, which late charge will be due within five (5) Business Days
after notice as Additional Rent.

     7.8 VACANCY DURING LAST TWO MONTHS

     If Tenant vacates substantially all of the Premises (or substantially all
of any major portion of the Premises, including a floor thereof) at any time
within the last two (2) months of the Term, Landlord at its sole risk may enter
the Premises (or such portion) and commence demolition work or construction of
leasehold improvements for future tenants and the amount of Rent due from and
after such entry shall be reduced by one-half. The exercise of such right by
Landlord will not affect Tenant’s obligations to pay Annual Fixed Rent or
Additional Rent with respect to the Premises (or such portion), which
obligations shall continue without abatement until the end of the Term. If
Landlord elects to enter the Premises for these purposes, Landlord shall
indemnify Tenant against personal injury or property damage arising from its
activities and shall provide insurance coverages for such injury or damage
reasonably acceptable to Tenant, with Tenant named as an additional insured.

     7.9 WAIVER OF TRIAL BY JURY

     Landlord and Tenant agree that to extent permitted by law, each shall and
hereby does waive trial by jury in any action, proceeding or counterclaim
brought by either against the other on any matter whatsoever arising out of or
in any way connected with this Lease, the relationship of Landlord and Tenant,
Tenant’s use or occupancy of the Premises and/or emergency or statutory remedy.

ARTICLE VIII

MISCELLANEOUS

     8.1 HOLDOVER

     If Tenant remains in the Premises after the termination or expiration of
the Term, such holding over shall be as a tenant at sufferance at a rent equal
to (x) for the first ninety (90) days after the termination or expiration of the
Term, one and one-halftimes the Annual Fixed Rent due hereunder for the last
month of the Term and (y) thereafter the greater of (i) one and one-half times
the Annual Fixed Rent due hereunder for the last month of the Term and (ii) the
fair market rent for the Premises, and otherwise subject to all the covenants
and conditions (including obligations to pay Additional Rent under Section 2.6)
of this Lease. Notwithstanding the foregoing, if Landlord desires to regain
possession of the Premises after the termination or expiration hereof, Landlord
may, at its option, re-enter and take possession of the Premises or any part
thereof at any time thereafter or by any legal process in force in the state in
which the Premises are located. If the Tenant renegotiates a new term with the
Landlord of this Lease whether in the Premises or at another location in the
Building within 120 days after the expiration of this Lease, all rents in excess
of the new rate, paid during the hold over period, will be applied as a credit
to the new lease.

     Notwithstanding the establishment of any tenancy at sufferance following
the expiration or earlier termination of the Term, if Tenant fails promptly to
vacate the Premises upon the expiration or earlier termination of the Term, and
such failure continues for thirty (30) days after notice from Landlord to Tenant
to vacate the Premises, Tenant shall save Landlord harmless, indemnify and
defend Landlord against any claim, loss, cost or expense (including reasonable
attorneys’ fees by counsel of

-32-

 



--------------------------------------------------------------------------------



 



Landlord’s choice and consequential damages) arising out of Tenant’s failure
promptly to vacate the Premises (or any portion thereof) prior to the expiration
of such thirty (30) day period.

     8.2 ESTOPPEL CERTIFICATES

     At either party’s request, from time to time, the other party agrees to
execute and deliver to the requesting party within ten (10) days after delivery
of such request, a certificate which acknowledges the dates on which the Term
begins and ends, tenancy and possession of the Premises and recites such other
facts concerning any provision of the Lease or payments made under the Lease
which the requesting party or a mortgagee or lender or a purchaser or
prospective purchaser of the Building or any interest therein or any other party
may from time to time reasonably request. Tenant acknowledges that the execution
and delivery of such certificates in connection with a financing or sale in a
prompt manner constitute requirements of Landlord’s financing and/or property
dispositions. Without limitation of the foregoing, Tenant agrees to execute
whatever other instruments may be reasonably required by the first mortgagee or
junior mortgagee to acknowledge such tenancy in recordable form, within ten
(10) days after Landlord’s request, correcting as appropriate any
representations which are not then correct.

     8.3 NOTICE

     Any notice, approval, consent and other like communication hereunder from
Landlord to Tenant or from Tenant to Landlord shall be effective only if given
in writing and shall be deemed duly delivered if (i) hand delivered, (ii) mailed
by prepaid certified or registered mail, return receipt requested, or
(iii) delivered by a national overnight delivery service, receipt confirmed. If
requested, Tenant shall send copies of all such notices in like manner to
Landlord’s mortgagees and any other persons having an interest in the Premises
and designated by Landlord. Any notice so addressed shall be deemed duly
delivered on the third Business Day following the day of mailing if so mailed by
registered or certified mail, return receipt requested, whether or not accepted,
or on the date of delivery if hand delivered or sent by overnight delivery
service. Communications to Tenant shall be addressed to Tenant’s Authorized
Representative at the Notice Address of Tenant set forth in Section 1.1.
Communications to Landlord shall be addressed to the Landlord’s Address, and a
copy of all notices shall be sent to Landlord’s attorneys, General Counsel,
Hobbs Brook Management LLC, P.O. Box 54929, Waltham, Massachusetts 02454-9249
and Richard D. Rudman, Esq., Hill & Barlow, One International Place, Boston,
Massachusetts 02110. Either party may from time to time designate other
addresses within the continental United States by notice to the other.

     8.4 LANDLORD’S RIGHT TO CURE

     At any time and without notice, Landlord may, but need not, cure any
failure by Tenant to perform its obligations under this Lease. Whenever Landlord
chooses to do so, Tenant shall pay all costs and expenses incurred by Landlord
in curing any such failure, including, without limitation, reasonable attorneys’
fees together with an administrative charge equal to five percent (5%) of such
costs and expenses and interest as provided in Section 7.6.

     8.5 SUCCESSORS AND ASSIGNS

     This Lease and the covenants and conditions herein contained shall inure to
the benefit of and be binding upon Landlord, its successors and assigns, and
shall be binding upon Tenant, its successors and assigns, and shall inure to the
benefit of Tenant and only such Transferees of Tenant as are permitted
hereunder. The term “Landlord” means the original Landlord named herein, its
successors

-33-

 



--------------------------------------------------------------------------------



 



and assigns. The term “Tenant” means the original Tenant named herein and its
permitted successors and assigns.

     8.6 BROKERAGE

     Each party warrants that it has had no dealings with any broker or agent in
connection with this Lease or any other space in the Building or office park of
which the Building is a part, except for any brokers designated in Section 1.1.
Each party covenants to pay, hold harmless, indemnify and defend the other from
and against any and all claims, costs, expense or liability (including
reasonable attorneys’ fees for any compensation, commissions and charges claimed
by any broker or agent other than any such broker designated in Section 1.1 with
respect to this Lease or the negotiation thereof arising from a breach of the
foregoing warranty. Landlord shall be responsible for payment of any brokerage
commission to any broker designated in Section 1.1.

     8.7 WAIVER

     The failure of Landlord or of Tenant to seek redress for violation of, or
to insist upon strict performance of, any covenant or condition of this Lease,
or, with respect to such failure of Landlord, any of the Rules and Regulations
referred to in Section 5.4, whether heretofore or hereafter adopted by Landlord,
shall not be deemed a waiver of such violation nor prevent a subsequent act,
which would have originally constituted a violation, from having all the effect
of an original violation, nor shall the failure of Landlord to enforce any of
said Rules and Regulations against any other tenant of the Building be deemed a
waiver of any such Rules or Regulations. The receipt by Landlord of Annual Fixed
Rent or Additional Rent with knowledge of the breach of any covenant of this
Lease shall not be deemed waiver of such breach. No provision of this Lease
shall be deemed to have been waived by Landlord, or by Tenant, unless such
waiver be in writing signed by the party to be charged. No consent or waiver,
express or implied, by Landlord or Tenant to or of any breach of any agreement
or duty shall be construed as a waiver or consent to or of any other breach of
the same or any other agreement or duty.

     8.8 ACCORD AND SATISFACTION

     No acceptance by Landlord of a lesser sum than the Annual Fixed Rent and
Additional Rent then due shall be deemed to be other than on account of the
earliest installment of such Rent due, nor shall any endorsement or statement on
any check or any letter accompanying any check or payment as Rent be deemed an
accord and satisfaction, and Landlord may accept such check or payment without
prejudice to Landlord’s right to recover the balance of such installment or
pursue any other remedy provided in this Lease. The delivery of keys to Landlord
shall not operate as a termination of this Lease or a surrender of the Premises.

     8.9 REMEDIES CUMULATIVE

     The specific remedies to which Landlord may resort under the terms of this
Lease are cumulative and are not intended to be exclusive of any other remedies
to which it may be lawfully entitled in case of any breach or threatened breach
by Tenant of any provisions of this Lease. In addition to the other remedies
provided in this Lease, Landlord shall be entitled to the restraint by
injunction of the violation or attempted or threatened violation of any of the
covenants or conditions of this Lease or to a decree compelling specific
performance of any such covenants or conditions.

-34-

 



--------------------------------------------------------------------------------



 



     8.10 PARTIAL INVALIDITY

     If any term of this Lease, or the application thereof to any person or
circumstance, shall to any extent be invalid or unenforceable, the remainder of
this Lease, or the application of such term to persons or circumstances other
than those as to which it is invalid or unenforceable, shall not be affected
thereby, and each term of this Lease shall be valid and enforceable to the
fullest extent permitted by law.

     8.11 WAIVERS OF LIABILITY AND SUBROGATION

     Any property or casualty insurance carried by either party with respect to
the Premises, the Building, or property therein or occurrences thereon shall,
include a clause or endorsement denying to the insurer rights of subrogation
and/or recovery against the other party for any injury or loss due to hazards
which are the subject of insurance under the Lease. Each party, notwithstanding
any provisions of this Lease to the contrary, hereby waives any rights of
recovery against the other for injury or loss due to hazards which are the
subject of insurance under the Lease regardless of the fault or negligence of
the other party or persons claiming by, through, or under that party. Each party
shall be responsible, regardless of the fault of the other, for any deductible,
co-insurance or self-insurance with respect to the property or casualty coverage
maintained by that party except as provided in Section 2.6.3 and Section 6.1.
Insomuch as said waivers will preclude the assignment of any aforesaid claim by
way of subrogation (or otherwise) to an insurance company (or any other person)
each party agrees, if not previously arranged with its insurance company,
immediately to give to each insurance company which has issued to it policies of
property insurance for injury or loss due to hazards required to be covered
under the Lease written notice of the terms of said mutual waivers, and to have
such insurance policies properly endorsed, if necessary to prevent the
invalidation of said insurance coverage by reason of said waivers. The mutual
waivers of liability and subrogation contained in this Section 8.11 shall
override any inconsistent provision of this Lease. For the purposes of this
Section 8.11, “Landlord” or “Tenant” shall include the respective mortgagees,
agents, employees, managers and/or management companies, officers, directors,
attorneys, trustees, and independent contractors.

     8.12 ENTIRE AGREEMENT

     This Lease contains all of the agreements between Landlord and Tenant with
respect to the Premises and supersedes all prior writings and dealings between
them with respect thereto.

     8.13 NO AGREEMENT UNTIL SIGNED

     The submission of this Lease or a summary of some or all of its provisions
for examination does not constitute a reservation of or option for the Premises
or an offer to lease and no legal obligations shall arise with respect to the
Premises or other matters herein until this Lease is executed and delivered by
Landlord and Tenant.

     8.14 TENANT’S AUTHORIZED REPRESENTATIVE

     Tenant designates the person named from time to time as Tenant’s Authorized
Representative to take all acts of Tenant hereunder. Landlord may rely on the
acts of such Authorized Representative without further inquiry or evidence of
authority. Tenant’s Authorized Representative shall be the person so designated
in Section 1.1 and such successors as may be named from time to time by the then

-35-

 



--------------------------------------------------------------------------------



 



current Tenant’s Authorized Representative or by Tenant’s president, vice
president, secretary or general counsel.

     8.15 NOTICE OF LEASE

     Landlord and Tenant agree not to record this Lease. If appropriate, both
parties will, at the request of either, execute, acknowledge and deliver a
Notice of Lease and a Notice of Termination of Lease Term, each in recordable
form. Such notices shall contain only the information required by law for
recording. Tenant hereby irrevocably appoints Landlord as Tenant’s
attorney-in-fact (which appointment shall survive the expiration of the Term or
earlier termination of the Term) with full power of substitution to execute,
acknowledge and deliver a notice of termination of lease on Tenant’s name if
Tenant fails to do so within ten (10) days after request therefor.

     8.16 TENANT AS BUSINESS ENTITY

     Tenant warrants and represents that (a) Tenant is duly organized, validly
existing and in good standing under the laws of the jurisdiction in which such
entity was organized; (b ) Tenant has the authority to own its property and to
carry on its business as contemplated under this Lease; (c) to the best of its
knowledge, Tenant is in compliance in all material respects with all laws and
orders of public authorities applicable to Tenant; (d) Tenant has duly executed
and delivered this lease; ( e) the execution, delivery and performance by Tenant
of this Lease (i) are within the powers of Tenant, (ii) have been duly
authorized by all requisite action, (Hi) will not violate any provision of law
or any order of any court or agency of government, or any agreement or other
instrument to which Tenant is a party or by which it or any of its property is
bound, and (iv) will not result in the imposition of any lien or charge on any
of Tenant’s property, except by the provisions of this Lease; and (f) the Lease
is a valid and binding obligation of Tenant in accordance with its terms. Tenant
agrees that breach of the foregoing warranty and representation shall at
Landlord’s election be a default under this Lease for which there shall be no
cure. This warranty and representation shall survive the expiration or earlier
termination of the Term.

     8.17 [INTENTIONALLY OMITTED]

     8.18 FINANCIAL STATEMENTS

     Tenant shall furnish to Landlord within one hundred twenty (120) days after
each of Tenant’s fiscal years during the Term an accurate, up-to-date, audited
if available, financial statement of Tenant and Guarantor showing Tenant’s, and
each Guarantor’s, financial condition for the preceding fiscal year. If not so
furnished, Tenant shall furnish the same to Landlord within fifteen (15) days of
Landlord’s request therefor. If no audited financial statement is prepared, such
statement will be certified by the CFO or Treasurer of Tenant or Guarantor, as
applicable. Unless public by other means, Landlord will maintain confidential
such statements, except as required by as applicable law or court order; however
Landlord may provide such statements to Landlord’s prospective and actual
lenders and purchasers, and its and their accountants, attorneys and partners,
as long as Landlord advises the recipients of the existence of Landlord’s
confidentiality obligation.

     8.19 MISCELLANEOUS PROVISIONS

     This Lease may be executed in counterparts and shall constitute the
agreement of Landlord and Tenant whether or not their signatures appear in a
single copy hereof. This Lease shall be construed as

-36-

 



--------------------------------------------------------------------------------



 



a sealed instrument and shall be governed exclusively by the provisions hereof
and by the laws of The Commonwealth of Massachusetts as the same may from time
to time exist. The titles are for convenience only and shall not be considered a
part of the Lease. Where the phrases “persons acting under Tenant” or “persons
claiming under Tenant” or similar phrases are used, the persons included shall
be all employees, agents, independent contractors and invitees of Tenant or of
any Transferee of Tenant. The enumeration of specific examples of or inclusions
in a general provision shall not be construed as a limitation of the general
provision. If Tenant is granted any extension option, expansion option or other
right or option, the exercise of such right or option (and notice thereof) must
be unconditional to be effective, time always being of the essence to the
exercise of such right or option; and if Tenant purports to condition the
exercise of any option or to vary its terms in any manner, then the option
granted shall be void and the purported exercise shall be ineffective. Unless
otherwise stated herein, any consent or approval required hereunder may be given
or withheld in the sole absolute discretion of the party whose consent or
approval is required. Nothing herein shall be construed as creating the
relationship between Landlord and Tenant of principal and agent, or of partners
or joint venturers or any relationship other than landlord and tenant. This
Lease and all consents, notices, approvals and all other documents relating
hereto may be reproduced by any party by photographic, microfilm, microfiche or
other reproduction process and the originals thereof may be destroyed; and each
party agrees that any reproductions shall be admissible in evidence as the
original itself in any judicial or administrative proceeding (whether or not the
original is in existence and whether or not reproduction was made in the regular
course of business) and that any further reproduction of such reproduction shall
likewise be admissible in evidence. This Lease may be amended only by a writing
signed by all of the parties hereto. Any reference in this Agreement to the time
for the performance of obligations or elapsed time shall mean consecutive
calendar days, months, or years, as applicable. “Business Day” shall mean any
day of the week other than Saturday, Sunday, or a day on which banking
institutions in Boston, Massachusetts are obligated or authorized by law or
executive action to be closed to the transaction of normal banking business. In
the event the time for performance of any obligation hereunder expires on any
day other than a Business Day the time for performance shall be extended to the
next Business Day. Upon request by Landlord Tenant agrees to execute a
confirmation of lease commencement in the form attached as Exhibit F.

     8.20 PRIOR LEASE REIMBURSEMENT

     Within seven (7) days following the execution of this Lease, Landlord shall
pay to Tenant the amount of the Prior Lease Reimbursement as set forth in
Section 1.1 as reimbursement for the fee paid by tenant to terminate its prior
lease.

     8.21 GUARANTY

     All of Tenant’s obligations under this Lease shall be guaranteed jointly
and severally by Tenant’s parent, The Relizon Company, a Delaware corporation
(“Guarantor”), in accordance with the Guaranty attached as Exhibit G.

-37-

 



--------------------------------------------------------------------------------



 



ARTICLE IX

LANDLORD’S LIABILITY AND ASSIGNMENT FOR FINANCING

     9.1 LANDLORD’S LIABILITY

     Tenant agrees to look only to Landlord’s interest in the Land and Building
(and to the proceeds of any available insurance) for satisfaction of any claim
against Landlord hereunder or under any other instrument related to the Lease
(including any separate agreements among the parties and any notices or
certificates delivered by Landlord) and not to any other property-or assets of
Landlord. If Landlord from time to time transfers its interest in the Land and
Building (or part thereof which includes the Premises), then from and after each
such transfer Tenant shall look solely to the interests in the Land and Building
of each of Landlord’s transferees for the performance of all of the obligations
of Landlord hereunder (or under any related instrument). The obligations of
Landlord shall not be binding on any partners, mortgagees, members, managers,
directors, officers, trustees, or beneficiaries of Landlord or of any successor,
individually, but only upon Landlord’s or such successor’s interest described
above.

     Except for the negligence or willful misconduct of Landlord or any of the
Indemnitees (as such term is defined in Section 5.6.1) and any liability of
Landlord without fault under Sections 4.3.3 or 5.2 of this Lease, Landlord shall
not be liable to Tenant and Tenant hereby waives all claims against Landlord for
any injury or damage to any person or property whatsoever. In no event shall
Landlord ever be liable for any indirect or consequential damages. Except for
liability under Sections 5.2 and 8.1 of this Lease, in no event shall Tenant be
liable for any indirect or consequential damages. It is expressly agreed by
Landlord and Tenant that business interruption costs and expenses are indirect
and consequential damages under the terms of this Lease.

     9.2 ASSIGNMENT OF RENTS

     If, at any time and from time to time, Landlord assigns this Lease or the
Rents payable hereunder to the holder of any mortgage on the Building, or to any
other party for the purpose of securing financing (the holder of any such
mortgage and any other such financing party are referred to herein as the
“Financing Party”), whether such assignment is conditional in nature or
otherwise, the following provisions shall apply:

     (i) Such assignment to the Financing Party shall not be deemed an
assumption by the Financing Party of any obligations of Landlord hereunder
unless such Financing Party shall, by written notice to Tenant, specifically
otherwise elect;

     (ii) Except as provided in (i) above and (iii) below, the Financing Party
shall be treated as having assumed Landlord’s obligations hereunder (subject to
Section 9.1) only upon foreclosure of its mortgage (or voluntary conveyance by
deed in lieu thereof) and the taking of possession of the Premises from and
after foreclosure;

     (iii) Subject to Section 9.1, the Financing Party shall be responsible for
only such breaches under the Lease by Landlord which occur during the period of
ownership by the Financing Party after such foreclosure (or voluntary conveyance
by deed in lieu thereof) and taking of possession, as aforesaid; provided,
however, that nothing contained herein shall be deemed to restrict the right of
Tenant to pursue all applicable remedies, including, if necessary, the
termination of this Lease, if a

-38-

 



--------------------------------------------------------------------------------



 



default of a continuing nature (for example, an unrepaired defect in the roof or
HVAC system) is not cured after notice and a reasonable opportunity to cure the
default;

     (iv) In the event Tenant alleges that Landlord is in default under any of
Landlord’s obligations under this Lease, Tenant agrees to give the holder of any
mortgage, by registered mail, a copy of any notice of default which is served
upon the Landlord, provided that prior to such notice, Tenant has been notified,
in writing, (whether by way of notice of an assignment of lease, request to
execute an estoppel letter, or otherwise) of the address of any such holder.
Tenant further agrees that if Landlord shall have failed to cure such default
within the time provided by law or such additional time as may be provided in
such notice to Landlord, such holder shall have sixty (60) days after the last
date on which Landlord could have cured such default within which such holder
will be permitted to cure such default. If such default cannot be cured within
such sixty (60) day period, then such holder shall have such additional time as
may be necessary to cure such default, if within such sixty (60) day period such
holder has commenced and is diligently pursuing the remedies necessary to effect
such cure (including, but not limited to, commencement of foreclosure
proceedings, if necessary, to effect such cure), in which event Tenant shall
have no right with respect to such default while such remedies are being
diligently pursued by such holder.

     In all events, any liability of a Financing Party shall be limited to the
interest of such Financing Party in the Land and Building, and in no event shall
a Financing Party ever be liable for any indirect or consequential damages.

     Tenant hereby agrees to enter into such agreements or instruments as may be
requested from time to time in confirmation of the foregoing.

ARTICLE X

SUBORDINATION AND NON-DISTURBANCE

     This Lease shall be subject and subordinate to any first mortgage and to
any junior mortgage that has been approved by the first mortgagee that may now
or hereafter be placed upon the Building and/or the Land and to any and all
advances to be made under such mortgages and to the interest thereon, and all
renewals, extensions and consolidations thereof, provided that the mortgagee
agrees not to disturb Tenant’s right of possession or its other rights under
this Lease (so long as Tenant is not in default hereunder beyond any applicable
notice or cure period) in accordance with a Subordination and Non-Disturbance
Agreement in the mortgagee’s standard form (provided that such form is
commercially reasonable). Any mortgagee may elect to give this Lease priority to
its mortgage, except that the Lease shall not have priority to (i) the prior
right, claim and lien of such mortgagees in, to and upon any insurance proceeds
and the disposition thereof under the mortgage; (ii) the prior right, claim and
lien of such mortgagees in, to and upon any award or compensation heretofore or
hereafter to be made for any taking by eminent domain of any part of the
Premises, and to the right of disposition thereof under the mortgage; and (iii)
any lien, right, power or interest, if any, which may have arisen or intervened
in the period between the recording of the mortgages and the execution of this
Lease, or any lien or judgment which may arise any time under the terms of this
Lease. In the event of such election and upon notification by such mortgagee,
this Lease shall be deemed prior in lien to the said mortgage. This Article X
shall be self-operative, but in confirmation thereof, Tenant shall execute and
deliver a Subordination and Non-Disturbance Agreement in the mortgagee’s
standard form (provided that such form is commercially reasonable) or whatever
other instruments may be reasonably required by the first

-39-

 



--------------------------------------------------------------------------------



 



mortgagee or junior mortgagee to acknowledge such subordination or priority in a
recordable form. Any mortgagee’s standard processing fee and any Landlord’s
reasonable attorneys’ fees associated with the execution of the Subordination
and Non-Disturbance Agreement shall be payable as Additional Rent.

     Landlord represents that as of the date of this Lease, Landlord is the fee
owner of the Building and Land and there is no mortgage encumbering the Building
and/or Land.

ARTICLE XI

PARKING

     11.1 GENERAL

     Landlord agrees to provide four and one-half (4.5) parking spaces per 1,000
square feet of rentable area in the Premises on a non-reserved basis in the
Automobile Parking Area during the term of this Lease for the benefit and use of
the customers and employees of Ten ant, and other tenants and occupants of the
Building at no additional charge. Notwithstanding the foregoing, ten (10) of the
aforementioned parking spaces shall be reserved spaces for Tenant’s executives
at a location in the parking structure nearest to the Building entrance, taking
into account requirements for handicapped accessible parking spaces, no more
than thirty (30) of the other spaces in the Automobile Parking Area shall be
reserved spaces for other tenants, and Tenant shall have the benefit and use of
any unreserved parking spaces in the parking structure as so designated by
Landlord from time to time on a “first come first served” basis. To the extent
that any system is implemented that assigns parking spaces or areas (other than
for handicapped parking and up to 40 reserved spaces as set forth above, Tenant
and its employees shall be given preference over other tenants of the Building
in the use of spaces within the parking structure proportional to Tenant’s
percentage of the Building. (The number of reserved parking spaces for Tenant
and for others shall be proportionately adjusted if the area of the Premises is
reduced.) Wherever the words “Automobile Parking Area” are used in this Lease,
it is intended that the same shall include, whether in a surface parking area or
a parking structure, the automobile parking stalls, driveways, entrances, exits,
sidewalks, landscaped areas, pedestrian passageways in conjunction therewith and
other areas designated for parking. Nothing contained herein shall be deemed to
create liability upon Landlord for any damage to motor vehicles of customers,
suppliers, employees or other third parties or from loss of property from within
such motor vehicles, unless caused by the gross negligence or willful misconduct
of Landlord, its agents, servants and employees. Landlord shall have the right
to establish and enforce against all users of the Automobile Parking Area, such
reasonable rules and regulations as may be deemed necessary and advisable for
the proper and efficient operation and maintenance of the Automobile Parking
Area, including the hours during which the Automobile Parking Area shall be open
for use.

     Landlord may establish for the Automobile Parking Area, a system or systems
of validation or other operation including, but not limited to, a system of
charges against nonvalidated parking checks of users. Tenant shall comply with
such system, and all rules and regulations established by Landlord in
conjunction with such system, and shall cause its customers and employees to
comply therewith; provided, however, that such system and such rules and
regulations shall apply equally and without discrimination to all persons
entitled to the use of the Automobile Parking Area and shall allow employees and
visitors of Tenant to park without charge.

-40-

 



--------------------------------------------------------------------------------



 



     Landlord shall at all times during the Term hereof have the sole and
exclusive control of the Automobile Parking Area, may change the exact location
of the parking area from time to time subject to the required ratio of parking
spaces set forth above and may at any time during the Term hereof exclude and
restrain any person from use thereof; excepting, however, Tenant and its
employees, bona fide customers, patrons and service suppliers of Tenant and
other tenants of Landlord who make use of said area in accordance with any rules
and regulations established by Landlord from time to time with respect thereto.
Landlord shall also have the right to designate certain automobile parking areas
as being for the exclusive use of one or more of the tenants of Landlord. The
rights of Tenant referred to in this Article XI shall at all times be subject to
the rights of Landlord and the other tenants of Landlord to use the same in
common with Tenant, and it shall be the duty of Tenant to keep all of said area
free and clear of any obstructions created or permitted by Tenant or resulting
from Tenant’s operations and
to permit the use of any of said area only for normal parking and ingress and
egress by said customers, patrons and service suppliers to and from the
Building.

     Landlord reserves the right, in its sole discretion and acting in good
faith, to require that identification cards which permit ingress to and egress
from the Automobile Parking Area be utilized and/or displayed for the security
of tenants and occupants of the Building, may change the form of such cards at
any time and from time to time, and may require photographic identification of
all parties utilizing the Automobile Parking Area. Furthermore, Landlord may
limit access to the Automobile Parking Area to those parties appearing on an
employee, guest and vendor list which Landlord may prepare and maintain from
time to time with input from tenants and occupants of the Building; may search
and tow vehicles from the Automobile Parking Area; and may close the Automobile
Parking Area, all for the security of the tenants and occupants of the Building.

     Landlord shall at all times have the sole right and privilege of
determining the nature and extent of the Automobile Parking Area, whether the
same shall be surface, underground or other structure, and of making such
changes therein from time to time which in its opinion are deemed to be
desirable and for the best interests of all persons using the Automobile Parking
Area. Parking is on a first-come, first served basis except as otherwise
provided herein. Landlord shall not be liable to Tenant, and the Lease shall not
be affected, if any parking rights of Tenant hereunder are impaired by any law,
ordinance or other governmental regulation imposed after the Date of Lease.

     11.2 EMPLOYEE PARKING

     It is understood and agreed that the employees of Tenant and the other
tenants of Landlord within the Building shall not be permitted to park their
automobiles in the portions of the Automobile Parking Area which may from time
to time be designated for patrons of the Building and that Landlord shall at all
times have the right to establish rules and regulations for employee parking.

     11.3 PATRON PARKING

     Landlord may provide within the automobile parking area parking spaces for
the patrons of Tenant and other tenants in the Building in sufficient number as
from time to time Landlord shall deem appropriate.

-41-

 



--------------------------------------------------------------------------------



 



ARTICLE XII

ROOF SPACE

     12.1 GPS ANTENNA

          (a) Effective as of the Term Commencement Date, Landlord agrees to
grant to Tenant a license to use a portion of the roof of the Building and enjoy
24-hour access thereto (the ‘Rooftop License”) at a technologically sufficient
location to be proposed by Tenant and approved by Landlord (which approval shall
not be unreasonably withheld or delayed provided the installation of the GPS
Antenna in the location proposed by Tenant does not materially and adversely
affect (i) the structural integrity of the Building or (ii) any electrical,
mechanical, or other system of the Building) consisting of approximately no more
than four (4) square horizontal feet (the ‘Rooftop Installation Area”), with any
guide wires to be located therein or within the immediate vicinity. The Rooftop
Installation Area is to be used by Tenant solely for the installation,
operation, maintenance, repair and replacement during the Term of this Lease of
a GPS antenna eighteen (18”) inches in diameter and other related communications
equipment, including one two-inch (2”) conduit connecting the antenna to the
Premises, to be located in a vertical chase mutually designated by Landlord and
Tenant (collectively, the ‘GPS Antenna”). Tenant’s installation and operation of
the GPS Antenna and its obligations with respect thereto shall be all in
accordance with the terms, provisions, conditions and agreements contained in
this Lease.

          (b) Tenant shall install the GPS Antenna in the Rooftop Installation.
Area at its sole cost and expense, at such times and in such manner as Landlord
may reasonably designate and in accordance with all of the applicable provisions
of this Lease (including, without limitation, Section 3.3). Landlord shall not
be obligated to perform any work or incur any expense to prepare the Rooftop
Installation Area for Tenant’s use thereof.

          (c) Tenant shall not install or operate the GPS Antenna until it
receives prior written approval from Landlord, which approval Landlord agrees
shall not be unreasonably withheld, conditioned, or delayed provided, and on the
condition that Tenant complies with all of the requirements of this Lease
(including, without limitation, Section 3.3 and this Article XII). Prior to
commencing such installation, Tenant shall provide Landlord with (i) copies of
all required permits, licenses and authorizations which Tenant will obtain at
its own expense and which Tenant will maintain at all times during the operation
of the GPS Antenna; and (ii) a certificate of insurance evidencing insurance
coverage as required by this Lease and any other insurance reasonably required
by Landlord for the installation and operation of the GPS Antenna. Landlord may
withhold approval if the installation or operation of the GPS Antenna reasonably
would be expected to damage the structural integrity of the Building.

          (d) Tenant covenants that (i) Tenant shall repair any damage to the
roof of the Building caused by the installation or operation of the GPS Antenna,
(ii)the installation and operation of the GPS Antenna on the roof shall not
cause interference with any telecommunications, mechanical or other systems
either located or servicing the Building (whether belonging to or utilized by
Landlord or any other tenant or occupant of the Building) or located at or
servicing any building, premises or location in the vicinity of the Building,
except to the extent permissible under applicable F.C.C. regulations and
(iii) the installation, existence, maintenance and operation of the GPS Antenna
shall not constitute a violation of any applicable laws, ordinances, rules,
order, regulations, etc., of any Federal, State, or municipal authorities having
jurisdiction thereover, or constitute a nuisance or interfere with the use and
enjoyment of the premises of any other tenant in the Building.

-42-

 



--------------------------------------------------------------------------------



 



          (e) The term of the Rooftop License shall be deemed to commence on the
Term Commencement Date and expire on the expiration or earlier termination of
the Term of this Lease.

          (f) Tenant shall pay to Landlord as Additional Rent (the ‘‘GPS Rent”),
all applicable taxes or governmental charges, fees, or impositions imposed upon
Landlord and arising out of Tenant’s use of the Rooftop Installation Area, and
the amount, if any, by which Landlord’s insurance premiums increase as a result
of the installation of the GPS Antenna.

          (g) Tenant covenants and agrees that the installation, operation and
removal of the GPS Antenna will be at its sole risk. Tenant agrees to indemnify
and defend Landlord and all other Indemnitees (as defined in Section 5.6.1)
against all claims, actions, actual and punitive damages, liabilities and
expenses including reasonable attorney’s fees by counsel of Landlord’s choice
incurred in connection with the loss of life, personal injury, damage to
property or business or any other loss or injury or as a result of any
litigation arising out of the installation, use, operation, or removal of the
GPS Antenna by Tenant or its transferee, including any liability arising out of
Tenant’ s violation of its obligations under paragraph (d) of this Article XII
(except if such liability is caused by the gross negligence or willful
misconduct of Landlord or its employees, agents, or contractors). Landlord
assumes no responsibility for interference in the operation of the GPS Antenna
caused by other tenants’ telecommunications equipment, or for interference in
the operation of other tenants’ telecommunications equipment caused by the GPS
Antenna.

          (h) Within fifteen (15) days following the expiration or earlier
termination of the Lease or the permanent termination of the operation of the
GPS Antenna by Tenant, Tenant shall, at its sole cost and expense, (i) remove
the GPS Antenna from the Rooftop Installation Area and the Building in
accordance with the terms hereof, (ii) leave the Rooftop Installation Area in
good order and repair, reasonable wear and tear excepted and (iii) pay all
amounts due and owing with respect to the Rooftop License up to the date of the
termination thereof. If Tenant does not remove the GPS Antenna when so required,
the GPS Antenna shall become Landlord’s property and, at Landlord’s election,
Landlord may remove and dispose of the GPS Antenna and charge Tenant for all
costs and expenses incurred as Additional Rent. Notwithstanding that Tenant’s
use of the Rooftop Installation Area shall be subject at all times to and shall
be in accordance with the terms, covenants, conditions and agreements contained
in this Lease, the Rooftop Installation Area shall not be deemed part of the
Premises. All Tenant obligations under this Article XII shall survive the Term
of this Lease.

ARTICLE XIII

BACK-UP GENERATOR

     13.1 BACK-UP GENERATOR

          (a) Effective as of the Term Commencement Date, Landlord agrees to
grant to Tenant a license to use a portion of the ground next to the Building
and enjoy 24-hour access thereto (the “Ground License”) at a technologically
sufficient location reasonably designated by Landlord (the “Ground Installation
Area”). The Ground Installation Area is to be used by Tenant solely for the
installation, operation, maintenance, repair and replacement during the Term of
this Lease of a back-up ground level generator and related fuel supply and
infrastructure comparable to Landlord’s existing 850KV A facility, to support
Tenant’s data center and other Tenant critical facilities and equipment (the

-43-

 



--------------------------------------------------------------------------------



 



“Generator”). Tenant’s installation and operation of the Generator and its
obligations with respect thereto shall be all in accordance with the terms,
provisions, conditions and agreements contained in this Lease.

          (b) Tenant shall install the Generator in the Ground Installation Area
at its sole cost and expense, at such times and in such manner as Landlord may
reasonably designate and in accordance with all of the applicable provisions of
this Lease (including, without limitation, Section 3.3). Landlord shall not be
obligated to perform any work or incur any expense to prepare the Ground
Installation Area for Tenant’s use thereof.

          (c) Tenant shall not install or operate the Generator until it
receives prior written approval from Landlord, which approval Landlord agrees
shall not be unreasonably withheld, conditioned, or delayed provided, and on the
condition that Tenant complies with all of the requirements of this Lease
(including, without limitation, Section 3.3 and this Article XIII). Prior to
commencing such installation, Tenant shall provide Landlord with (i) copies of
all required permits, licenses and authorizations which Tenant will obtain at
its own expense and which Tenant will maintain at all times during the operation
of the Generator; and (ii) a certificate of insurance evidencing insurance
coverage as required by this Lease and any other insurance reasonably required
by Landlord for the installation and operation of the Generator. Landlord may
withhold approval if the installation or operation of the Generator reasonably
would be expected to damage the structural integrity of the Building. Tenant
agrees to reimburse Landlord for reasonable expenses incurred in connection with
the review and approval of Tenant’s plans showing the proposed installation of
the Generator.

          (d) Tenant covenants that (i) Tenant shall repair any damage to the
Land or Building caused by the installation or operation of the Generator,
(ii) the installation and operation of the Generator on the ground shall not
cause interference with any telecommunications, mechanical or other systems
either located or servicing the Building (whether belonging to or utilized by
Landlord or any other tenant or occupant of the Building) or located at or
servicing any building, premises or location in the vicinity of the Building,
and (iii) the installation, existence, maintenance and operation of the
Generator shall not constitute a violation of any applicable laws, ordinances,
rules, order, regulations, etc., of any Federal, State, or municipal authorities
having jurisdiction thereover, or constitute a nuisance or interfere with the
use and enjoyment of the premises of any other tenant in the Building.

          (e) The term of the Ground License shall be deemed to commence on the
Term Commencement Date and expire on the expiration or earlier termination of
the Term of this Lease.

          (f) Tenant shall pay to Landlord as Additional Rent (the “Generator
Rent”), all applicable taxes or governmental charges, fees, or impositions
imposed upon Landlord (excluding Taxes) and arising out of Tenant’s use of the
Ground Installation Area, and the amount, if any, by which Landlord’s insurance
premiums increase as a result of the installation of the Generator.

          (g) Tenant covenants and agrees that the installation, operation and
removal of the Generator will be at its sole risk. Tenant agrees to indemnify
and defend Landlord and all other Indemnitees (as defined in Section 5.6.1)
against all claims, actions, actual and punitive damages, liabilities and
expenses including reasonable attorney’s fees by counsel of Landlord’s choice
incurred in connection with the loss of life, personal injury, damage to
property or business or any other loss or injury or as a result of any
litigation arising out of the installation, use, operation, or removal of the
Generator by Tenant or its transferee, including any liability arising out of
Tenant’s violation of its obligations under paragraph (d) of this Article XIII
(except if such liability is caused by the gross negligence or willful
misconduct of Landlord or its employees, agents, or contractors).

-44-

 



--------------------------------------------------------------------------------



 



          (h) Within fifteen (15) days following the expiration or earlier
termination of the Lease or the permanent termiination of the operation of the
Generator by Tenant, Tenant shall, at its sole cost and expense, (i) remove the
Generator from the Ground Installation Area and the Building in accordance with
the terms hereof, (ii) leave the Ground Installation Area in good order and
repair, reasonable wear and tear excepted and (iii) pay all amounts due and
owing with respect to the Ground License up to the date of the termination
thereof. If Tenant does not remove the Generator when so required, at Landlord’s
election, Landlord may remove and dispose of the Generator and charge Tenant for
all costs and expenses incurred as Additional Rent. Notwithstanding that
Tenant’s use of the Ground Installation Area shall be subject at all times to
and shall be in accordance with the terms, covenants, conditions and agreements
contained in this Lease, the Ground Installation Area shall not be deemed part
of the Premises. All Tenant obligations under this Section 13.1 shall survive
the Term of this Lease.

     Executed to take effect as a sealed instrument.

                  LANDLORD:
 
                601 EDGEWATER LLC
 
           

      By:   (-s- ILLEGIBLE)

                    Manager
 
                TENANT:
 
                EPSILON DATA MANAGEMENT, INC.
 
           

      By:   /s/ Timothy Schriner

           

          Name:

          Title: President/Vice-President
 
           

      BY:   /s/ Sarah L. Burton

           

          Name: Sarah L. Burton

          Title: Treasurer/Assistant Treasurer

-45-



--------------------------------------------------------------------------------



 



Exhibit A Premises

(FLOOR GRAPH) [d22322d2232200.gif]

 



--------------------------------------------------------------------------------



 



(FLOOR GRAPH) [d22322d2232201.gif]

 



--------------------------------------------------------------------------------



 



(FLOOR GRAPH) [d22322d2232202.gif]

 



--------------------------------------------------------------------------------



 



(FLOOR GRAPH) [d22322d2232203.gif]

 



--------------------------------------------------------------------------------



 



Exhibit A-2 RFO

(FLOOR GRAPH) [d22322d2232204.gif]

 



--------------------------------------------------------------------------------



 



(FLOOR GRAPH) [d22322d2232205.gif]

 



--------------------------------------------------------------------------------



 



Exhibit A-3 Location of Walkway

(FLOOR GRAPH) [d22322d2232206.gif]

 



--------------------------------------------------------------------------------



 



Exhibit B

Tenant’s Initial Construction

[Plans by Tenant; Construction by Tenant; Improvement Allowance)

1. Plans and Specifications.

     (a) Preparation of Plans. Tenant shall prepare at Tenant’s cost, subject to
the Improvement Allowance, as hereinafter defined, plans (‘Tenant’s Plans”) for
the construction and layout of the Premises. Tenants leasing partial floors
shall design entrances, doors and any other elements which visually integrate
with the elevator lobbies and common areas in a manner and with materials and
finishes which are compatible with the Building standard materials and common
area finishes for such floor. Tenant may contract directly for design work or
through design-build contracts with Landlord approval not to be unreasonably
withheld. Where required, Tenant shall employ the engineers utilized or
otherwise approved by Landlord to construct the Building for all mechanical,
electrical and plumbing engineering design work, Landlord approval not to be
unreasonably withheld. Tenant reserves the sole right to employ engineers
approved by Landlord for the design of Ten ant’s data center. Tenant shall
consult with Landlord from time to time as Tenant’s Plans are being prepared and
Tenant’s Plans shall be subject to Landlord’s prior written approval prior to
the commencement of construction. Landlord shall not unreasonably withhold,
condition, or delay Landlord’s approval of the Tenant Plans, and if, for any
reason, Landlord does not approve Tenant’s Plans, it shall state specifically
the reasons therefor. Landlord need not approve any items or aspects of Tenant’s
Initial Construction which in Landlord’s reasonable judgment (i) would delay
other work in the Building, (ii) would increase the cost of operating the
Building or performing any other work in the Building, (iii) are incompatible
with the design, quality, equipment or systems of the Building, (iv) would
require unusual expense to readapt the Premises to general purpose office use or
(v) otherwise do not comply with the provisions of this Lease (including,
without limitation, Section 5.10).

     (b) Tenant Plans. Tenant shall submit the information/data/plans, etc., as
noted:



  (i)   Major Work: A list of any items or matters, which might require
structural modifications to the Building, including, without limitation, the
following:



  (1)   Location and details of special floor areas exceeding seventy
(70) pounds of live load per square foot;     (2)   Location and weights of
storage files;     (3)   Location of any special soundproofing requirements;    
(4)   Existence of any extraordinary HVAC requirements necessitating perforation
of structural members or connection to the Building condenser water loop; and  
  (5)   Existence of any requirements for interconnecting staircases or other
items affecting the structure.



  (ii)   Final Plans: One (1) sepia and one (1) blackline drawing showing all
architectural, mechanical and electrical systems, including, without limitation,
cutsheets, specifications and the following:

 



--------------------------------------------------------------------------------



 



      CONSTRUCTION PLANS:



  (1)   All partitions shall be shown; indicate all Building standard or non-
standard construction and details referenced;     (2)   Dimensions for partition
shall be shown to face of stud; critical tolerances and ± dimensions shall be
clearly noted;     (3)   All doors shall be shown on and shall be numbered and
scheduled on door schedule;     (4)   All non-Building standard construction,
non-standard materials and/or installation shall be explicitly noted; equipment
and finishes shall be shown and details referenced; and     (5)   All plumbing
fixtures or other equipment requirements and any equipment requiring connection
to Building plumbing systems shall be noted.



      REFLECTED CEILING PLAN:



  (1)   Layout suspended ceiling grid pattern in each room, describing the
intent of the ceiling working point, origin and/or centering; and     (2)  
Locate all ceiling-mounted lighting fixtures and air handling devices including
air dampers, fan boxes, etc., Building standard 2’ x 2’ fluorescent lighting
fixtures, Building standard supply air diffusers, Building standard wall
switches, down lights, special lighting fixtures, special return air registers,
special supply air diffusers, and special wall switches.



      TELEPHONE AND ELECTRICAL EQUIPMENT PLAN:



  (1)   All telephone outlets required;     (2)   All electrical outlets
required; note non-standard power devices and/or related equipment; and    
(3)   All electrical requirements associated with plumbing fixtures or
equipment; append product data for all equipment requiring special power,
temperature control or plumbing considerations.



      DOOR SCHEDULE:



  (1)   Provide a schedule of doors, sizes, finishes, hardware sets, and all
information necessary to fully describe selected Building standard; and    
(2)   Non-standard materials and/or installation shall be explicitly noted.



      HVAC:



  (1)   Areas requiring special temperature and/or humidity control
requirements;     (2)   Heat emission of equipment (including catalogue cuts),
such as CRTs, copy machines, etc.; and     (3)   Special exhaust requirements —
conference rooms, pantry, toile5, etc.

 



--------------------------------------------------------------------------------



 



      ELECTRICAL:



  (1)   Special lighting requirements;     (2)   Power requirements and special
outlet requirements of equipment;     (3)   Security requirements; and     (4)  
Supplied telephone equipment and the necessary space allocation for same.



      PLUMBING:



  (1)   Remote toilets;     (2)   Pantry equipment requirements;     (3)  
Remote water and/or drain requirements such as for sinks, ice makers, etc.; and
    (4)   Special drainage requirements, such as those requiring holding or
dilution tanks.



      COMPUTERS:         Equipment cuts, power requirements, heat emissions,
raised floor requirements, fire protection requirements, security requirements,
and emergency power.

     (c) Plan Requirements. Tenant’s Plans shall be fully detailed and fully
coordinated, shall show complete dimensions, and shall have designated thereon
all points of location and other matters, including, without limitation, special
construction details and finish schedules. All drawings shall be uniform size
(30” x 42”) and shall incorporate the standard electrical and plumbing symbols
and be at a scale of 1/8” = 1’O” or larger. Materials and/or installation shall
be explicitly noted and adequately specified to allow for Landlord review,
building permit application, and construction. A concise description of
products, acceptable substitutes, and installation procedures and standards
shall be provided. Product cuts must be provided and special mechanical or
electrical loads noted. Landlord’s approval of the plans, drawings,
specifications or other submissions in respect of any work, addition, alteration
or improvement to be undertaken by or on behalf of Tenant shall create no
liability or responsibility on the part of Landlord for their completeness,
design sufficiency or compliance with requirements of any applicable laws, rules
or regulations of any governmental or quasi-governmental agency, board or
authority .

     (d) Drawing and Document Production. Landlord shall provide Tenant with a
sepia drawing or CAD disk showing the Building outline, core walls and columns,
together with corridor and demising wall location plans. In addition, in the
event that compatible CAD drawing production is not available between the
architectural designer and the mechanical, electrical and plumbing engineers,
the following four (4) mylars, supplied by the architects to the mechanical,
electrical and plumbing engineers, are required:



  (i)   One (1) composite, reverse washoff mylar showing electrical and
telephone layouts as follows:



      Fifty percent (50%) screened: Building outline, core walls, columns and
Tenant partitions.

 



--------------------------------------------------------------------------------



 



      Full strength: All telephone and power outlets and dimensional information
locating these outlets both in plan and elevation where necessary;



  (ii)   Two (2) composite, reverse washoff mylars showing reflecting ceiling
plan as follows:



      Fifty percent (50%) screened: Building outline, core walls, columns and
Tenant partitions. Full strength: Lighting fixtures; and



  (iii)   One (1) composite, reverse washoff mylar showing reflecting ceiling
plan as follows:



      Fifty percent (50%) screened: Building outline, core walls, columns,
Tenant partitions and lighting fixtures.

     (e) Change Orders. Tenant’s Plans shall not be changed or modified by
Tenant after approval by Landlord without the further approval in writing
(“Change Order”) by Landlord.

2. Tenant’s Initial Construction.

     (a) General. Landlord and its authorized representatives shall be kept
fully apprised and informed of the construction process, and shall have the
right to inspect Tenant’s Initial Construction from time to time and to attend
construction job-site meetings.

     (b) Tenant’s Architect/Engineers. Landlord has approved, Dyer Brown as
“Tenant’s Architect” for Tenant’s Initial Construction (Tenant may hire a
different architect so long as Landlord has no reasonable objection thereto). If
an architect other than Landlord’s architect is selected by Tenant, Tenant shall
provide a letter from such architect to Landlord stating that the architect has
carefully reviewed the requirements of this Exhibit B, of any design manual or
handbook provided to Tenant by Landlord with respect to the Tenant’s Initial
Construction (including, but not limited to, Landlord’s Construction Manual),
and of any Tenant’s Initial Construction design schedule, and that Tenant’s
Architect will comply with all such requirements including without limitation
the submission deadlines stated in any Tenant’s Initial Construction design
schedule. Any electrical, mechanical or structural engineers employed by Tenant
or Tenant’s Architect shall be subject to Landlord’s approval, which shall not
be unreasonably withheld, conditioned or delayed.

     Tenant shall be solely responsible for the liabilities and expenses of all
architectural and engineering services relating to Tenant’s Initial Construction
(subject to reimbursement from the Improvement Allowance) and for the adequacy
and completeness of Tenant’s Plans submitted to Landlord. Tenant’s Plans shall
provide for the uniform exterior appearance of the Building, including without
limitation the use of Building standard window blinds and Building standard
light fixtures within fifteen (15) feet of each exterior window.

     (c) Performance of Tenant’s Initial Construction. Tenant’s Initial
Construction shall be performed in accordance with Tenant’s Plans and any Change
Orders approved by Landlord (such

 



--------------------------------------------------------------------------------



 



approval not be unreasonably withheld). Minor Change Orders (under $50,000 per
change which do not affect the systems or structure of the Building) shall not
require Landlord’s approval.

     By its execution of the Lease, and submission of Tenant’s Plans and any
Change Orders, Tenant will be deemed to have approved, and shall be legally
responsible for, such Tenant’s Plans and Change Orders. Landlord shall not be
responsible for any aspects of the design or construction of Tenant’s Initial
Construction, the correction of any defects therein, or any delays in the
completion thereof. Tenant shall be responsible for building standard costs of
Building services or facilities (such as electricity, HVAC, and cleaning)
required to implement Tenant’s Initial Construction and other variable costs to
the extent required to be paid by Tenant under the Lease (such as for review,
inspection, and testing). All payments required to be made by Tenant hereunder,
whether to Landlord or to third parties, shall be deemed Additional Rent for
purposes of Article VII of this Lease. There shall be no review fees or similar
fees to Landlord.

     Tenant’s Initial Construction shall be made in accordance with the
requirements of this Exhibit B and with Landlord’s Construction Manual, as the
same may from time to time be amended, modified or replaced. Tenant’s Initial
Construction must comply with the Building Code in effect for the municipality
in which the Building is located and the requirements, rules and regulations of
any governmental agencies having jurisdiction. Tenant must deliver to Landlord
copies of all required permits and approvals prior to the commencement of
Tenant’s Initial Construction. A pro-rata share of the cost of the multi-tenant
corridor, if applicable, which shall be constructed by Landlord, shall be done
at Tenant’s cost.

     (d) Tenant Contractor. Any independent contractor of Tenant (or any
employee or agent of Tenant) performing Tenant’s Initial Construction shall be a
“Tenant Contractor” and shall be subject to all of the terms, conditions and
requirements contained in the Lease. The identity and qualifications of each
Tenant Contractor shall be subject to Landlord’s prior written approval, which
shall not be unreasonably withheld, conditioned, or delayed.

     Without limitation, Tenant shall require each Tenant Contractor to adjust
and coordinate Tenant’s Initial Construction to meet the schedule or
requirements of other work being performed by or for Landlord throughout the
Building, including those performing the Landlord Work. Tenant shall insure that
each Tenant Contractor shall take all reasonable steps to assure that any work
is carried out without disruption from labor disputes arising from whatever
cause, including, without limitation, disputes concerning union jurisdiction and
the affiliation of workers employed by said Tenant Contractor or its
subcontractors. Tenant shall be responsible for, and shall reimburse Landlord
for, all costs and expenses, including, without limitation, attorney’s fees
incurred by Landlord in connection with any breach by the contractor of such
obligations.

     At all times while performing Tenant’s Initial Construction, Tenant and
each Tenant Contractor shall not discriminate against any individual because of
race, color, sex, religion or national origin and will, as may be required by
the municipality in which the Building is located or any other public authority
having jurisdiction, comply with all applicable laws, regulations and equal
opportunity policies generally adhered to by comparable office buildings in the
same geographic area as the Building.

     In the event that special security arrangements must be made (e.g., in
connection with work outside normal business hours), then the cost of such
security must be paid by the Tenant Contractor requesting such security. Tenant
must insure that each Tenant Contractor and subcontractors use every

 



--------------------------------------------------------------------------------



 



effort to minimize noise caused by Tenant’s Initial Construction. Work stoppage
during Hours of Operation will be ordered if noise, in the sole judgment of the
Building manager, disturbs other tenants of the Building, and Landlord shall
have no liability therefor.

     In all events, Tenant shall indemnify the Indemnitees in the manner
provided in Section 5.6.1 of this Lease against any claim, loss or cost arising
out of any interference with, or damage to, any work in the Building being done
by Landlord, or any delay thereto, or any increase in the cost thereof on
account in whole or in part of any act, omission, neglect or default by Tenant
or any Tenant Contractor in the performance of Tenant’s Initial Construction.

(e) Insurance. Tenant shall, and Tenant shall cause all Tenant Contractors and
subcontractors to purchase and maintain the insurance in the coverages and
limits set forth in the Landlord’s Construction Manual, and prior to the
commencement of Tenant’s Initial Construction, Tenant shall provide Landlord
with the following:



  (i)   A list of each Tenant Contractor and/or subcontractors for Landlord’s
approval, such approval to be exercised reasonably and without undue delay.    
(ii)   Tenant’s and all Tenant Contractors’ and subcontractors’ insurance
certificates in accordance with the Landlord’s Construction Manual.

     (f) General.

     All demolition, removals, or other categories of work that may
inconvenience other tenants or disturb Building operations must be scheduled and
performed before or after normal Building hours, and Tenant shall provide the
Building manager with at least twenty-four (24) hours’ notice prior to
proceeding with such work. Tenant must schedule and coordinate all aspects of
work with the Building manager and Building engineer.

     Installations within the Premises and in ceiling plenums below the Premises
shall not interfere with existing services and shall be installed in such a
manner so as not to interfere with subsequent installation of ceilings or
services for other tenants.

     Redundant electrical, control and alarm systems and mechanical equipment
and sheet metal not maintained under the work to the Premises must be removed as
part of the work.

     Prior arrangements for elevator use shall be made with the Building manager
by Tenant. If an operating engineer is required by any union regulations, such
engineer shall be paid for by Tenant.

     If shutdown of risers and mains for electrical, mechanical and plumbing
work is required, such work shall be supervised by Landlord’s representative. No
work shall be performed in Building mechanical equipment rooms without
Landlord’s approval, and all such work shall be performed under Landlord’s
supervision. At least forty-eight (48) hours’ prior notice must generally be
given to the Building management office prior to the shutdown of fire, sprinkler
and other alarm systems. In the event that such work unintentionally alerts the
Fire or Police Department for the municipality in which the Building is located
through an alarm signal, then Tenant shall be liable for any fees or charges
levied by the such Fire or Police Department in connection with such alarm.
Tenant shall pay to Landlord such charges as may from time to time be in effect
with respect to any such shutdown described herein.

 



--------------------------------------------------------------------------------



 



     Upon completion of the Tenant’s Initial Construction, Tenant shall submit
to Landlord a permanent certificate of occupancy (if available in the city or
town in which the Premises are located) and final approval by the other
governmental agencies having jurisdiction (to the extent required).

3. Improvement Allowance.

     Landlord shall provide Tenant with an allowance for the costs (“Allowance
Costs”) of constructing Tenant’s Initial Construction (including, without
limitation, architectural and engineering fees with respect thereto) in an
amount not to exceed the Improvement Allowance, as such term is defined in
Section 1.1 of this Lease. All construction and design costs for the Premises in
excess of the Improvement Allowance shall be paid for entirely by Tenant, and
Landlord shall not provide any reimbursement therefor.

     The Improvement Allowance shall be disbursed as requisitioned by Tenant but
in no more than two (2) disbursements per month. For each disbursement, Tenant
shall submit a requisition package to Landlord prior to the first day of the
month, with an itemization of the costs being requisitioned, a certificate by an
officer of Tenant that all such costs are Allowance Costs and have been incurred
and paid for by Tenant, and appropriate back-up documentation including, without
limitation, lien releases (in a form approved by Landlord), paid invoices and
bills. The final requisition package shall further include an executed estoppel
letter under this Lease, a certificate of Tenant’s Architect that Tenant’s
Initial Construction has been completed in accordance with the Tenant’s Plans
and any Change Orders approved by Landlord, lien releases from each Tenant
Contractor and all subcontractors, a set of “asbuilt” plans of Tenant’s Initial
Construction certified by Tenant’s Architect or Contractor, and an original
certificate of occupancy .

 



--------------------------------------------------------------------------------



 



Exhibit C-l

Cleaning Specifications

DAILY:



  1.   Sweep, dry mop, or vacuum all floor areas of resilient wood or carpet,
remove any gum and tar matter which has adhered to the floor.     2.   Clean all
stairwells and stairs as required by type.     3.   Damp mop all non-resilient
floors such as: concrete, terrazzo and ceramic tile.     4.   Vacuum and spot
clean all carpet areas.     5.   Empty and damp wipe all ashtrays and waste
baskets and remove all trash. Replace plastic liners as needed.     6.   All
glass entrance doors and interior glass doors and hardware are to be cleaned on
both sides.     7.   Dust all horizontal surfaces with treated dust cloth or
feather duster, including furniture, files, equipment, blinds, oak trim,
convector covers and louvers that can be reached without a ladder.     8.  
Brush all fabric covered chairs with a lint brush as needed.     9.   Damp wipe
all telephones, including dials and crevices as needed.     10.   Spot wash to
remove smudges, marks and fingerprints from such areas as walls, equipment,
doors, partitions and light switches within reach.     11.   Wash water
fountains, chalkboards, cafeteria tables and chairs.     12.   Clean and vacuum
freight and passenger elevator cabs and landing doors including elevator door
tracts.

RESTROOMS:



  13.   Refill all soap, toilet, sanitary napkin and towel dispensers. Replace
plastic liners and waxed bags in sanitary disposal units.     14.   Damp mop
floors and wash baseboards using detergent disinfectant.     15.   Clean
mirrors, soap dispensers, shelves, wash basins, exposed plumbing, dispenser and
disposal container exteriors using detergent disinfectant and water. Damp wipe
all ledges, toilet stalls and doors. Spot clean light switches, doors and walls.

 



--------------------------------------------------------------------------------



 



  16.   Clean toilets and urinals with detergent disinfectant, beginning with
seats and working down. Pour one ounce of bowl cleaner into urinal after
cleaning and do not flush.

WEEKLY:



  1.   Spot clean carpet stains.     2.   Wash glass in display windows,
building directory, entrance doors and frames and show windows, both sides.    
3.   Spot wash interior partition glass and door glass to remove smudge marks.

MONTHLY:



  1.   Scrub and recondition resilient floor areas using buffable non-slip type
floor finish (product to be approved by building management).     2.   Dust all
ceiling and wall air supply and exhaust diffusers or grills.     3   . Wash all
interior glass, both sides.

QUARTERLY:



  1.   High dust all horizontal and vertical surfaces not reached in nightly
cleaning such as: pipes, light fixtures, door frames, picture frames and other
wall hangings.     2.   Vacuum/dust all open book shelves.     3.   Wash and
polish vertical terrazzo or marble surfaces.     4.   Damp wash diffusers,
vents, grills and other such items, including surrounding wall or ceiling areas
that are soiled.

SEMI-ANNUALLY:



  1.   Vacuum drapes, blinds, cornices and wall hangings.     2.   Dust all
storage areas, including shelves and contents such as: supply and stock closets
and damp mop floor areas.     3.   Strip and refinish all resilient floor areas
using buffable non-slip floor finish (product will be approved by building
management).

ANNUALLY:



  1.   Wash light fixtures, including reflectors, globes, diffusers and trim.  
  2.   Wash walls in corridors, lounges, classrooms, demonstration areas,
cafeterias and washrooms.

 



--------------------------------------------------------------------------------



 



  3.   Clean all vertical surfaces not attended to in nightly, weekly, quarterly
or semi-annual cleaning.

 



--------------------------------------------------------------------------------



 



Exhibit C-2

Heat and Air Conditioning Specifications

 



--------------------------------------------------------------------------------



 



EXHIBIT C-2

EXHIBIT E

HEAT AND AIR-CONDITIONING SPECIFICATION

     
SUMMER
   
 
   
Outdoor
  Indoor (maximum)
 
   
88F dry bulb
  75F dry bulb
 
   
74F wet bulb
  62F wet bulb
 
   
WINTER
   
 
   
Outdoor
  Indoor (maximum)
 
   
0F dry bulb
  72F dry bulb

Outside air shall be introduced at a minimum rate of 0.1 cfm per square foot of
floor area and 20 cfm fresh air per person.

The above is based on the following computations: sustained peak loading,
conditions of one (1) person per two hundred (200) square feet of usable space
and a combined lighting load and power load of 4.5 watts per square foot of
usable area.

 



--------------------------------------------------------------------------------



 



Exhibit D

Rules and Regulations

( Subject to reasonable change from time to time at the sole discretion of the
Landlord.)

A. Security/Safety



  1.   All doors are secured with electronic locks. Tenants shall use card keys
for all entry into the buildings during non-business hours.     2.   Card keys
will be issued upon tenant occupancy. Any new card keys or replacement card keys
will be issued upon written request of the tenant. A fee may be charged for all
cards.     3.   All keys must be returned to building management whenever there
is a change of status in the employee holding the card (i.e. termination, change
of access authority).     4.   Tenants must provide automobile registration
information to building management as requested from time to time.     5.   All
tenants are responsible for complete and immediate evacuation of the building in
the event of an alarm.

B. Parking Regulations



  1.   All employees, visitors, contractors, vendors and guests of a tenant
shall abide by all posted parking regulations .     2.   Illegally parked
vehicles involving handicapped reserved spaces are subject to ticketing and
towing by the City.     3.   All other vehicles parked in violation of posted
regulations are subject to towing with all costs charged to the owner of the
vehicle.     4.   When leaving any vehicle in the parking areas overnight, the
owner must notify the building manager with the make, model, plate number and
other pertinent information as requested.     5.   All employees, visitors,
contractors, vendors and guests must cooperate with building management in the
event of a snowstorm or other emergency. Snow emergency parking areas are
designated for any non-business hours parking for the purpose of allowing snow
removal equipment access to parking areas. Any vehicles parked in non-designated
spaces are subject to towing without notice.

 



--------------------------------------------------------------------------------



 



C. Trash Removal



  1.   Disposal of any furniture, crates, computer equipment and other abnormal
office trash requires special handling with additional charges to the tenant.  
  2.   Any items not placed in appropriate trash receptacles or clearly labeled
as trash will not be removed from the office premises.     3.   All tenants must
cooperate with building management in implementing a recycling program.

D. Move In/Move Out



  1.   Tenant must notify landlord five business days in advance of moving with
date of move, tenant contact name and phone number of person responsible for
coordinating move, name of moving company, contact and phone number     2.   All
moves must take place prior to 8:00 a.m. or after 5:00 p.m., Monday through
Friday or anytime on weekend days or by special arrangement with building
management.     3.   Furniture moves must use loading dock entrance, unless
other arrangements have been made.     4.   All common area floors surfaces must
be protected with masonite or equivalent.     5.   All trash generated as a
result of the move shall be the responsibility of the tenant. For tenants moving
out, space must be left in broom clean condition in accordance with the lease.
However, upon submission of a written request, landlord will dispose of all
trash at tenant cost.     6.   At no time is furniture or equipment to block
access of hallways. Under no circumstances is equipment or furniture to be
stored in common areas overnight.     7.   Any and all damage to the building or
grounds as a result of the move will be the responsibility of tenant.     8.  
Landlord will provide elevator pads.     9.   Extra security may be required by
landlord. If needed, this will be an additional charge to tenant.

E. Construction



  1.   Tenant must obtain approval from Park Management prior to initiating any
construction within their leased premises.     2.   All work shall conform to
Building Standards, a copy of which is available from Park Management.

 



--------------------------------------------------------------------------------



 



  3.   Tenant shall submit architectural plans stamped by a registered architect
to landlord, subject to landlord’s review, prior to commencement of any
construction.     4.   All work performed by outside trades require appropriate
building permits from the City which must be on file with Park Management prior
to commencement.     5.   All construction contractors must be approved by
landlord prior to execution of any contracts to perform work in the Park.    
6.   If contractors not hired by Park Management perform work, a certificate of
insurance must be submitted to Park Management prior to commencement of work.  
  7.   A Project Manager will be assigned to all construction related projects.
A construction management fee may be charged if warranted. In the event tenant
has questions or concerns regarding elements of project, tenant shall contact
the project manager or his supervisor only.     8.   Any work related to project
which must be performed by landlord (i.e. sprinkler shut down, relocate heat
sensors) must be requested by tenant in writing as a request and will be charged
to tenant.     9.   Park Management shall have the authority to stop work in
progress if it is determined not in conformance with building standards of town
building codes.     10.   Upon completion of work, Park Management shall have
the right to inspect all work. Any work completed which does not conform to
building standard or building code shall be rejected as non-tenantable and the
space shall not be occupied until such time that it meets all requirements.

F. Smoking



  1.   The building is a non-smoking facility. All employees, contractors,
visitors and guest must exit the building before smoking. Smoking in not allowed
at the main entrance to the building. Everyone must use the designated smoking
areas and must dispose of all smoking material properly. All tenant management
is required to cooperate in enforcing any reasonable smoking regulations.

 



--------------------------------------------------------------------------------



 



Exhibit F

Confirmation of Lease Commencement

     Reference is made to the Lease dated                      between       ,
as Landlord and                      as Tenant (the “Lease”). The terms listed
below are used as defined in the Lease.

      Landlord and Tenant confirm the following:
 
   

  Lease Commencement Date:
 
   

  Rent Commencement Date:
 
   

  Term Expiration Date:

     Executed as a Massachusetts instrument under seal as of
                    

              LANDLORD:
 
       

  By:    

  Name:    

  Title:    
 
            TENANT:
 
       

  By:    

  Name:    

  Title:   President/Vice President
 
       

  By:    

  Name:    

  Title:   Treasurer/Assistant Treasurer

 



--------------------------------------------------------------------------------



 



COMMONWEALTH OF MASSACHUSETTS

     
___, ss.
  ___,2002


     Then personally appeared the above-named , of                     
        , and acknowledged the foregoing instrument to be his/her free act and
deed, before me,

     

  Notary Public

  My Commission Expires:

     COMMONWEALTH OF MASSACHUSETTS

     
___ss. ___,
  ___2002

     Then personally appeared the above-named , of                    , and
acknowledged the foregoing instrument to be his/her free act and deed, before
me,

     

  Notary Public

  My Commission Expires:

     COMMONWEALTH OF MASSACHUSETTS

     
___ss.
  ___    ___2002

     Then personally appeared the above-named , of                    , and
acknowledged the foregoing instrument to be his/her free act and deed, before
me,

     

  Notary Public

  My Commission Expires:

 



--------------------------------------------------------------------------------



 



Exhibit G

GUARANTY

601 EDGEWATER DRIVE
WAKEFIELD, MASSACHUSETTS

     Guaranty dated           , 2002, by the undersigned The Relizon Company, a
Delaware corporation (“Guarantor” hereunder).

BACKGROUND

     601 Edgewater LLC, a Delaware limited liability company, (“Landlord”) and
Epsilon Data Management, Inc., a Delaware corporation, (“Tenant”) entered into a
lease dated      , 2002 for space at 601 Edgewater Drive, Wakefield,
Massachusetts (as the same may be amended hereafter from time to time, the
“Lease”).

     It is intended that Guarantor shall guarantee all of Tenant’s obligations
under the Lease pursuant to this Guaranty. Capitalized terms used and not
defined in this Guaranty shall have the same meanings as in the Lease.

AGREEMENT

     1. Guarantor guarantees to Landlord, its successors and assigns, the full
performance and observance of all the covenants, conditions and agreements in
the Lease provided to be performed and observed by Tenant, its successors and
assigns, for the entire Term, as the same -may be extended or renewed and to any
holdover term thereafter, for the entire Premises, as the same may be expanded,
contracted, relocated, sublet, licensed and/or assigned (voluntarily or
otherwise), and whether or not Landlord has consented to same. Guarantor
expressly agrees that the validity of this Guaranty and the obligations of
Guarantor under this Guaranty shall not be terminated or in any way affected or
impaired by reason of any amendment to the Lease, but shall continue in full
force and effect with respect to the Lease as the Lease may be amended from time
to time. Guarantor further expressly agrees that the validity of this Guaranty
and the obligations of Guarantor under this Guaranty shall not be terminated or
in any way affected or impaired by reason of the assertion by Landlord against
Tenant of any of the rights or remedies reserved to Landlord pursuant to the
provisions of the Lease, or by reason of the waiver or failure by Landlord to
enforce any of the terms, covenants or conditions of the Lease, this Guaranty,
or any other guaranty of the Lease (if any), or by reason of the granting of any
indulgence or extension to Tenant, or Guarantor, or to any other guarantor (if
any), all of which may be given or done by Landlord from time to time without
notice to Guarantor. Guarantor waives notice of non-payment of rent, additional
charges, or any other amounts to be paid by Tenant under the Lease, and waives
notice of default or non-performance of any of Tenant’s other covenants,
conditions and agreements contained in the Lease. Guarantor further waives, to
the fullest extent permitted by law, any and all legal, equitable and/or surety
defenses whatsoever to which Guarantor might otherwise be entitled other than:
(1) that Guarantor has fully performed all of its obligations under this
Guaranty, and (2) that Tenant has fully performed all of its obligations under
the Lease (determined without regard to any relief of Tenant from its
obligations by operation of law or otherwise).

 



--------------------------------------------------------------------------------



 



     2. Guarantor agrees that its liability under this Guaranty shall be primary
and joint and several with Tenant, any other guarantor (if any), and any other
party liable for Tenant’s obligations under the Lease, and that in any right of
action that shall accrue to Landlord under the Lease, Landlord may, at its
option, proceed against Guarantor, without having commenced any action or having
obtained any judgment against Tenant, any other guarantor, or any other party
liable for Tenant’s obligations under the Lease.

     3. Guarantor represents and warrants to Landlord that Guarantor has a
material financial interest in the Tenant. If Guarantor is a corporation or
other entity, Guarantor represents and warrants to Landlord that the individual
or individuals executing this Guaranty on behalf of Guarantor is or are duly
authorized to execute and deliver this Guaranty on behalf of Guarantor, that
this Guaranty is a valid and binding obligation of Guarantor enforceable in
accordance with its terms, and that this Guaranty violates no law, rule,
regulation, agreement or contract applicable to or binding on Guarantor.

     4. Guarantor further agrees as follows:

          a. Any and all claims of any nature that Guarantor may now or
hereafter have against Tenant are hereby subordinated to the full and final cash
payment to Landlord of all obligations under the Lease and under this Guaranty.
Without limiting the generality of the foregoing, prior to the full and final
cash payment to Landlord of all obligations under the Lease and under this
Guaranty, Upon notice to Tenant of any monetary default under the Lease, and
until such default is cured, Guarantor agrees that it shall not: (i) make any
claim of liability of Tenant to any Guarantor or assert any set-off or
counterclaim against Tenant whether by reason of paying any sum due or
recoverable under this Guaranty (whether or not demanded by Landlord) or under
the Lease, or by any other means or on any other ground that would in any way
diminish, have an adverse effect upon, or be adverse to the superior rights of
Landlord under the Lease and this Guaranty; or (ii) attempt to prove in
competition with Landlord any claim regarding any payment made under this
Guaranty or under the Lease; or (iii) have the benefit of any counterclaim or
proof of claim or dividend or payment by or on behalf of Tenant or the benefit
of any other security for any obligation as having priority over amounts due to
Landlord. Until all of Tenant’ s obligations under the Lease have been fully and
completely satisfied beyond any period during which Landlord may be required to
disgorge any payment or other satisfaction, Guarantor shall not enforce any
right of subrogation nor any right to enforce any right or remedy of Landlord
against Tenant, and in no event shall Tenant have any right to participate in
any collateral held or payment received by Landlord.

          b. In order to carry out the terms and intent of this Guaranty more
effectively, Guarantor agrees in the event of any bankruptcy or insolvency
proceeding, assignment for the benefit of creditors, or the like involving
Tenant as debtor to do all acts necessary or convenient to preserve for Landlord
the benefits of the foregoing subordination provisions and promptly will execute
all agreements and instruments that Landlord may from time to time reasonably
request for that purpose. During any time period when a monetary default by
Tenant exists under the Lease after thirty (30) days notice to Guarantor,
Guarantor shall be deemed to have assigned, transferred and set over to Landlord
all claims against the Tenant that Guarantor now has or Guarantor hereafter may
have (“Guarantor’s Claims”) and without imposing upon the Landlord any duty with
respect to preservation, protection or enforcement of any Guarantor’s Claims,
constitutes and appoints Landlord the true and lawful attorney of Guarantor for
the purposes of collecting and/or proving Guarantor’s Claims, of accepting or
rejecting to the extent to which Guarantor otherwise would be entitled to accept
or reject any plan of reorganization or arrangement in any proceedings affecting
Tenant, and in general of doing any act in connection with any proceedings
affecting Tenant which Guarantor might otherwise do. Landlord shall

 



--------------------------------------------------------------------------------



 



account to Guarantor for any dividends or payments received in excess of the
amount necessary fully and finally to satisfy in cash all claims arising out of
the Lease and the Guaranty including, without limitation, all interest and
expenses of collection.

          c. In the event of avoidance, disgorgement, reduction, reconveyance or
recovery of any payment from Tenant to Landlord as a preference under any laws
relating to the bankruptcy, reorganization or liquidation of debtors, or as a
so-called fraudulent conveyance, or under any other applicable law, Landlord
shall be entitled to recover on demand the amount of such payment from Guarantor
as if such payment had never been made by Tenant.

     5. Guarantor shall furnish to Landlord copies of its financial statements
as set forth in Section 8.18 of the Lease.

     6. No assignment or transfer of the Lease shall operate to extinguish or
diminish the liability of Guarantor under the Guaranty. Guarantor further agrees
to be responsible to the Landlord for any expenses, including reasonable
attorneys’ fees, incurred by Landlord in enforcing any obligations under this
Guaranty.

     7. Guarantor’s liability hereunder shall be ascertained as though the
Guarantor was itself the tenant under the Lease, jointly and severally with
Tenant, and the Guarantor’s obligations hereunder shall not be affected or
impaired by any relief of Tenant from Tenant’s obligations under the Lease by
operation of law or otherwise including, without limitation, in connection with
proceedings under the bankruptcy laws now or hereafter enacted, or similar laws
for the relief of debtors.

     8. Guarantor hereby irrevocably and unconditionally submits to personal
jurisdiction in the Commonwealth of Massachusetts over any suit, action or
proceeding arising out of this Guaranty or out of the Lease, and Guarantor
hereby waives any right to object to personal jurisdiction within the
Commonwealth of Massachusetts. The initiation of any suit, action or proceeding
by Landlord against any Guarantor or any property of Guarantor in any other
jurisdiction shall not constitute a waiver of the agreements contained herein
that the law of the Commonwealth of Massachusetts shall govern the rights of
Landlord and the rights and obligations of Guarantor under this Guaranty, and
that Guarantor submits to personal jurisdiction within the Commonwealth of
Massachusetts.

     9. If any term of this Guaranty, or the application thereof to any person
or circumstance, shall to any extent be invalid or unenforceable, the remainder
of this Guaranty, or the application of such term to persons or circumstances
other than those as to which it is invalid or unenforceable, shall not be
affected thereby, and each term of this Guaranty shall be valid and enforceable
to the fullest extent permitted by law.

 



--------------------------------------------------------------------------------



 



Executed as a sealed Massachusetts instrument.

                  GUARANTOR:
 
                THE RELIZON COMPANY
 
           

  By:        

      Name::    
 
           

      Title:    
 
          Hereunto duly authorized

  By:        

      Name::    
 
           

      Title:    

          Hereunto duly authorized

 



--------------------------------------------------------------------------------



 



Exhibit H

Data Room and Fitness Center Fixtures

To be specified by Tenant, subject to
Landlord’s reasonable approval.

 



--------------------------------------------------------------------------------



 



Exhibit F

Confirmation of Lease Commencement

     Reference is made to the Lease dated February 22, 2002 between 601
Edgewater, LLC, as Landlord and Epsilon Data Management Inc. as Tenant (the
“Lease”). The terms listed below are used as defined in the Lease.

     Landlord and Tenant confirm the following:

         

  Lease Commencement Date:   May 1, 2003

  Rent Commencement Date:   June 1, 2003

  Term Expiration Date:   April 30, 2013

     Executed as a Massachusetts instrument under seal as of           .

              LANDLORD:
 
       

  By:   /s/ Donald G. Oldmixon

       

  Name:   Donald G. Oldmixon

  Title:   Manager
 
            TENANT:
 
       

  By:   /s/ Sarah L. Burton

       

  Name:   Sarah L. Burton
 
  Title:   Vice President & Treasurer
Acting CFO  

  By:    

  Name:    

  Title:   Treasurer/Assistant Treasurer

 